




EXHIBIT 10(ii)
Stock Purchase Agreement
by and between
Avisep, S.A. de C.V.,
Bevisep, S.A. de C.V.,
and
The Sherwin-Williams Company,
Sherwin-Williams (Caribbean) N.V.
Dated November 9, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article I DEFINITIONS
 
 
1


 
 
 
 
Section 1.1    Definitions
 
 
1


Section 1.2    Construction
 
 
13


Section 1.3    Annexes, Exhibits and the Disclosure Letter
 
 
15


Section 1.4    Knowledge
 
 
15


 
 
 
 
Article II SALE OF SHARES
 
 
15


 
 
 
 
Section 2.1    Sale of Shares
 
 
15


Section 2.2    Purchase Price; Delivery of Funds and other payments
 
 
15


Section 2.3    Final Purchase Price
 
 
16


Section 2.4    Closing; Closing Deliverables
 
 
18


 
 
 
 
Article III REPRESENTATIONS AND WARRANTIES OF SELLERS
 
 
20


 
 
 
 
Section 3.1    Organization
 
 
20


Section 3.2    Authorization; Non-contravention
 
 
20


Section 3.3    Ownership of Shares
 
 
21


Section 3.4    The Subject Companies
 
 
21


Section 3.5    Capitalization of the Company
 
 
22


Section 3.6    Capitalization of the Company's Subsidiaries
 
 
22


Section 3.7    Consents and Approvals
 
 
23


Section 3.8    Financial Statements; Undisclosed Liabilities
 
 
23


Section 3.9    Compliance with Laws; Permits
 
 
24


Section 3.10    Litigation
 
 
25


Section 3.11    Tax Matters
 
 
25


Section 3.12    Personal Property
 
 
26


Section 3.13    Intellectual Property
 
 
27


Section 3.14    Insurance
 
 
27


Section 3.15    Employee Benefits and Labor Relations
 
 
28


Section 3.16    Transactions with Related Parties    
 
 
30


Section 3.17    Company Contracts
 
 
30


Section 3.18    Real Properties; Real Property Leases
 
 
32


Section 3.19    Bank Accounts
 
 
33


Section 3.20    Environmental Matters
 
 
33


Section 3.21    Brokers
 
 
34


Section 3.22    Inventory
 
 
34


Section 3.23    Proceedings
 
 
34


Section 3.24    Product Liability
 
 
34


Section 3.25    No Additional Representations
 
 
34


 
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASERS
 
 
35


 
 
 
 
Section 4.1    Due Organization, Good Standing and Corporate Power of Purchasers
 
 
35




i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Section 4.2    Authorization; Non-contravention
 
 
35


Section 4.3    Consents and Approvals
 
 
36


Section 4.4    Broker's or Finder's Fee
 
 
36


Section 4.5    Financing
 
 
36


Section 4.6    Solvency
 
 
36


Section 4.7    Proceedings
 
 
37


Section 4.8    Experienced Investor
 
 
37


Section 4.9    Investigation by Purchasers
 
 
37


Section 4.10    Exclusivity of Representations
 
 
38


 
 
 
 
Article V COVENANTS
 
 
38


 
 
 
 
Section 5.1    Access to Information Concerning Properties and Records
 
 
38


Section 5.2    Confidentiality
 
 
38


Section 5.3 Conduct of the Business of the Subject Companies Pending the Closing
Date
 
 
39


Section 5.4    Exclusive Dealing
 
 
41


Section 5.5    Commercially Reasonable Efforts; Consents
 
 
42


Section 5.6    Public Announcements
 
 
42


Section 5.7    Notification of Certain Matters
 
 
42


Section 5.8 Supplements to Schedules
 
 
43


Section 5.9    Antitrust Laws    
 
 
43


Section 5.10    Preservation of Records
 
 
44


Section 5.11    Employee Benefits
 
 
44


Section 5.12    Non-Competition; Non-Interference
 
 
45


Section 5.13    Non-Solicitation of Employees
 
 
46


Section 5.14    Release
 
 
46


Section 5.15    Transaction Expenses
 
 
46


Section 5.16    Environmental Investigations
 
 
47


 
 
 
 
Article VI CONDITIONS PRECEDENT
 
 
48


 
 
 
 
Section 6.1    Conditions to the Obligations of Each Party
 
 
48


Section 6.2    Conditions to the Obligations of Purchasers    
 
 
48


Section 6.3    Conditions to the Obligations of Sellers
 
 
49


Section 6.4    Frustration of Closing Conditions
 
 
49


 
 
 
 
Article VII TERMINATION AND ABANDONMENT
 
 
50


 
 
 
 
Section 7.1    Termination
 
 
50


Section 7.2    Effect of Termination
 
 
51


 
 
 
 
Article VIII INDEMNIFICATION
 
 
51


 
 
 
 
Section 8.1    Survival of Representations and Warranties
 
 
51


Section 8.2    Indemnification by Sellers
 
 
51




ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Section 8.3    Indemnification by Purchasers
 
 
52


Section 8.4    Limitation on Indemnification
 
 
52


Section 8.5    Losses Net of Insurance, etc.
 
 
53


Section 8.6    Indemnification Procedure
 
 
55


Section 8.7    Third-Party Claims
 
 
56


Section 8.8    Sole Remedy/Waiver
 
 
57


Section 8.9    Release of the Indemnification Escrow Amount
 
 
57


 
 
 
 
Article IX TAX MATTERS
 
 
58


 
 
 
 
Section 9.1    Section 338 Election
 
 
58


Section 9.2    Tax Returns Due After the Closing Date
 
 
59


Section 9.3    Tax Refunds
 
 
61


Section 9.4    Cooperation on Tax Matters
 
 
61


Section 9.5    Amended Returns and Retroactive Elections
 
 
62


Section 9.6    Certain Transfer Taxes and Fees
 
 
62


 
 
 
 
Article X MISCELLANEOUS
 
 
62


 
 
 
 
Section 10.1    Fees and Expenses
 
 
62


Section 10.2    Extension; Waiver
 
 
62


Section 10.3    Notices
 
 
63


Section 10.4    Entire Agreement
 
 
63


Section 10.5    Binding Effect; Benefit; Assignment
 
 
64


Section 10.6    Amendment and Modification
 
 
64


Section 10.7    Counterparts
 
 
64


Section 10.8    Applicable Law
 
 
64


Section 10.9    Arbitration
 
 
64


Section 10.10    Severability
 
 
64


Section 10.11 Specific Enforcement
 
 
64


Section 10.12    Rules of Construction
 
 
65


 
 
 
 
ANNEXES, EXHIBITS AND SCHEDULES
 
 
 
 
 
 
 
Annex A - Shares
 
 
 
Annex B - Phase II Facilities
 
 
 
 
 
 
 
 
 
 
 
Exhibit A - Form of Escrow Agreement
 
 
 
Exhibit B - Sellers Allocation
 
 
 
Exhibit C - Form of Release
 
 
 

    







iii



--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this “Agreement”) dated November 9, 2012 is
executed by and among (i) on one side as sellers (A) Avisep, S.A. de C.V. a
company organized under the laws of Mexico (the “Primary Seller”), and (B)
Bevisep, S.A. de C.V. a company organized under the laws of Mexico (each a
“Seller” and, collectively, “Sellers”); and (ii) on the other side as purchasers
(A) The Sherwin-Williams Company, a corporation incorporated under the laws of
the State of Ohio, U.S. (“Primary Purchaser”), and (B) Sherwin-Williams
(Caribbean) N.V., a corporation incorporated under the laws of Curacao (each a
“Purchaser” and, collectively, “Purchasers” and, together with the Sellers, the
“Parties”).
WITNESSETH:
WHEREAS, Sellers own the shares in Consorcio Comex, S.A. de C.V. (the “Company”)
and Conaxe, S. A. de C. V. (“Conaxe”) as described in Annex A hereto (the
“Shares”), which Shares collectively represent all of the issued and outstanding
shares of capital stock of the Company and Conaxe;
WHEREAS, Sellers desire to sell, and Purchasers desire to purchase, the Shares
pursuant to the terms and subject to the conditions set forth in this Agreement
and in the proportions indicated in Annex A hereto; and
WHEREAS, upon consummation of the purchase and sale of the Shares pursuant to
this Agreement, Purchasers shall own all of the outstanding shares of capital
stock of the Company and Conaxe.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements herein contained, the Parties,
intending to be legally bound, agree as follows:


Article I
DEFINITIONS


Section 1.1    Definitions. Defined terms in this Agreement and in the Annexes,
Exhibits and Schedules to this Agreement, which may be identified by the
capitalization of the first letter of each principal word thereof, have the
meanings assigned to them below. Other terms may be defined elsewhere in the
text of this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.
“Accounting Principles” means the accounting principles, policies, practices and
methods described in Section 1.1(a) of the Sellers Disclosure Letter.
“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person; provided,
that, for the purposes of this definition and this Agreement, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by Contract or otherwise.



1



--------------------------------------------------------------------------------






“Agreed Claims” has the meaning ascribed to such term in Section 8.6(c).
“Alternate Transaction” has the meaning ascribed to such term in Section 5.4.
“Antitrust Authorities” means (i) in Mexico, the Federal Antitrust Commission
(Comisión Federal de Competencia); (ii) in the U.S., the Federal Trade
Commission, the Antitrust Division of the United States Department of Justice
and the attorneys general of the several states of the United States; (iii) in
Canada, the Competition Bureau; and (iv) any other Governmental Entity in the
jurisdictions referred to above and any other jurisdiction, with authority over
the transactions contemplated hereby pursuant to applicable Antitrust Laws.
“Antitrust Filings” has the meaning ascribed to such term in Section 5.9(a)(i).
“Antitrust Laws” means (i) in Mexico the Federal Antitrust Law (Ley Federal de
Competencia Económica) and its regulations, as amended, as well as any other
applicable Laws and Orders in Mexico; (ii) in the U.S. (A) the Sherman Act, as
amended, (B) the Clayton Act, as amended, (C) the HSR Act, and (D) the Federal
Trade Commission Act, as amended, as well as any other applicable Laws and
Orders in the U.S.; (iii) in Canada, the Competition Act, as well as any other
applicable Laws and Orders in Canada; and (iv) all other Laws and Orders that
are designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or otherwise governing
antitrust matters applicable to the Sellers, the Purchasers or the transactions
contemplated by this Agreement.
“Audited Financial Statements” has the meaning ascribed to such term in Section
3.8(a)(i).
“Balance Sheet Date” has the meaning ascribed to such term in Section 3.8(a)(i).
“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in Mexico City,
Mexico, or New York, New York, U.S.
“Cash and Cash Equivalents” means cash and cash equivalents, determined in
accordance with NIF.
“Claim Certificate” has the meaning ascribed to such term in Section 8.6(a).
“Closing” has the meaning ascribed to such term in Section 2.4(a).
“Closing Balance Sheet” has the meaning ascribed to such term in Section 2.3(b).
“Closing Cash” means the Cash and Cash Equivalents of the Company and the
Company's Subsidiaries on a consolidated basis calculated in accordance with NIF
as of 11:59 P.M. on the Business Day immediately prior to the Closing Date.





2



--------------------------------------------------------------------------------






“Closing Date” has the meaning ascribed to such term in Section 2.4(a).
“Closing Funded Indebtedness” has the meaning ascribed to such term in Section
2.3(b).
“Closing Working Capital” means the Consolidated Current Assets of the Company
and the Company's Subsidiaries on a consolidated basis less the Consolidated
Current Liabilities of the Company and the Company's Subsidiaries on a
consolidated basis as determined in accordance with the Accounting Principles as
of 11:59 P.M. on the Business Day immediately prior to the Closing Date.
“Closing Payment” has the meaning ascribed to such term in Section 2.2(b).
“Closing Statement” has the meaning ascribed to such term in Section 2.3(b).
“Code” means the Internal Revenue Code of 1986 of the U.S., as amended and the
Treasury Regulations thereunder.
“Collateral Source” has the meaning ascribed to such term in Section 8.5(a)(iv).
“Company” has the meaning ascribed to such term in the Recitals.
“Company Contracts” has the meaning ascribed to such term in Section 3.17(a).
“Company Employees” has the meaning ascribed to such term in Section 5.11(a).
“Company Intellectual Property” means any Intellectual Property that is owned by
any of the Subject Companies.
“Company Permit” has the meaning ascribed to such term in Section 3.9(b).
“Company Personal Property” has the meaning ascribed to such term in
Section 3.12.
“Company's Subsidiaries” means all of the Company's direct or indirect
Subsidiaries.
“Company Transaction Expenses” means all expenses of Sellers and the Subject
Companies incurred or to be incurred (prior to and through the Closing Date) in
connection with the negotiation, preparation and execution of this Agreement and
the consummation of the transactions contemplated hereby and the Closing,
including fees and disbursements of attorneys, accountants, brokers, financial
and other advisors and service providers, travel and entertainment expenses, and
meeting and presentation expenses, payable by any Seller or Subject Company.
“Competing Business” has the meaning ascribed to such term in Section 5.12(i).
“Conaxe” has the meaning ascribed to such term in the Recitals.



3



--------------------------------------------------------------------------------






“Confidential Material” means all information (written or oral) that is
confidential or proprietary to any of the Subject Companies regarding the
Subject Companies. The term “Confidential Material” shall not include (i)
information that is or becomes generally available to the public, other than as
a result of disclosure by Sellers, the Subject Companies or their respective
Affiliates and Representatives in violation of this Agreement; and (ii) becomes
available to Sellers or their Representatives from a Person other than the other
Seller or any Subject Company on a non-confidential basis; provided that such
Person was not known by Sellers or their respective Representatives to be bound
by a confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, any of the Subject Companies or their
Representatives with respect to such materials.
“Confidentiality Agreement” has the meaning ascribed to such term in Section
5.2(a).
“Consolidated Current Assets” means, without duplication, the line items set
forth under the heading “Current Assets” described in Section 1.1(b) of the
Sellers Disclosure Letter, as determined in accordance with NIF.
“Consolidated Current Liabilities” means, without duplication, the line items
set forth under the heading “Current Liabilities” described in Section 1.1(b) of
the Sellers Disclosure Letter, as determined in accordance with NIF.
“Contract” means any written agreement, understanding, arrangement, contract,
commitment, letter of intent, purchase order, note, bond, mortgage, indenture,
guarantee, license, franchise, consent, or other instrument or obligation and
any amendments thereto.
“Corrective Actions” has the meaning ascribed to such term in Section
8.5(b)(iii).
“Deductible” has the meaning ascribed to such term in Section 8.4(a)(i).
“Disputed Amounts” has the meaning ascribed to such term in Section 2.3(d).
“Due Diligence Materials” has the meaning ascribed to such term in Section
4.9(i)(A).
“End Date” has the meaning ascribed to such term in Section 7.1(ii)(B).
“Environment” means the air (including indoor air), surface water or ground
water (including navigable waters, marine waters, drinking water, streams,
ponds, drainage basins and water bodies), any land, all living organisms,
sediment, soil or subsurface strata, natural or mineral resources and the
environment or living environment.
“Environmental Approvals” has the meaning ascribed to such term in Section
3.20(a)(ii).
“Environmental Law” means any Law, Order or other requirement of Law relating to
(i) the pollution or the protection of the Environment, including air emissions,
water discharges, soil remediation, natural or mineral resources or any other
regulation standing for the conservation, protection, contamination or
remediation of the Environment, or (ii) the handling, storage, generation,
treatment, disposal or human

4



--------------------------------------------------------------------------------






exposure to, or the Release of, Hazardous Substance, or (iii) safety or health
(with respect to Hazardous Substances), as well as any Law that relates to:
(a)advising appropriate authorities, employees, and the public of intended or
actual Release of Hazardous Substances, violations of discharge limits, or other
prohibitions and of the commencements of activities, such as resource extraction
or construction, that could have an impact on the Environment;
(b)preventing or reducing to acceptable levels the Release of Hazardous
Substances into the Environment;
(c)reducing the quantities, preventing the Release, or minimizing the hazardous
characteristics of wastes that are generated;
(d)assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health (with respect to
Hazardous Substances) or the Environment when used or disposed of;
(e)protecting resources, species, or ecological amenities;
(f)reducing to acceptable levels the risks inherent in the transportation of
Hazardous Substances;
(g)cleaning up pollutants that have been Released, preventing the threat of
Release, or paying the costs of such clean up or prevention; or
(h)making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.
“Environmental Liabilities” means, without duplication, any Losses resulting
from, arising out of or relating to (i) non-compliance by any Subject Company
with Environmental Laws prior to the Closing Date; (ii) obligations of
Purchasers or any Subject Company to carry out Corrective Actions, provided,
however, that such Corrective Actions (A) are required to be performed pursuant
to the Environmental Laws or a final or immediately enforceable Order by a
Governmental Entity or (B) are necessary to eliminate, reduce or otherwise
remedy an immediate danger to the Environment as reasonably determined by the
Purchasers concerning circumstances or events occurring prior to the Closing
Date; or (iii) Environmental Matters involving or related to a Subject Company
occurring prior to the Closing Date.
“Environmental Matters” means (i) the storage, placement, release, threat of
release, spillage, deposit, escape, disposal, leak, emission or presence of
Hazardous Substances in the Environment, including damages to natural resources;
(ii) the creation of noise, vibration, radiation, common law or statutory
nuisance; or (iii) other matters relating to the protection of workplace safety
(with respect to Hazardous Substances) or the Environment arising out of the
manufacturing, processing, treatment, storage, handling, use, possession,
purchase, sale, import, export or transportation of Hazardous Substances.

5



--------------------------------------------------------------------------------






“ERISA” has the meaning ascribed to such term in Section 3.15(a).
“ERISA Affiliate” has the meaning ascribed to such term in Section 3.15(a).
“Escrow” means the escrow account created pursuant to the Escrow Agreement.
“Escrow Agreement” shall mean the escrow agreement to be entered into on the
Closing Date among Purchasers, Sellers and the designated escrow agent
substantially in the form attached hereto as Exhibit A.  
“Escrow Amount” means the Indemnification Escrow Amount plus the Purchase Price
Escrow Amount plus the Golden Parachute Escrow Amount.
“Exchange Act” means the Securities Exchange Act of 1934 of the U.S., as
amended, and the rules and regulations promulgated thereunder.
“Exchange Rate” has the meaning ascribed to such term in Section 2.3(e).
“Expert” has the meaning ascribed to such term in Section 2.3(d)(i).
“Final Purchase Price” has the meaning ascribed to such term in Section 2.3(a).
“Financial Statements” has the meaning ascribed to such term in Section 3.8(a).
“Foreign Investment Approval” means the authorization by Foreign Investment
Authority pursuant to Article 9 of the Foreign Investment Law of Mexico (Ley de
Inversión Extranjera).
“Foreign Investment Authority” means the National Commission of Foreign
Investments (Comisión Nacional de Inversiones Extranjeras) of Mexico.
“Funded Indebtedness” of any Person means, without duplication, (i) indebtedness
for borrowed money or indebtedness issued or incurred in substitution or
exchange for indebtedness for borrowed money; (ii) indebtedness evidenced by any
note, bond, debenture, or other debt instrument or debt security; (iii) any
accrued and unpaid interest owing by such Person with respect to any
indebtedness of a type described in clauses (i) and (ii); and (iv) any
prepayment penalties, commissions and/or fees and associated Taxes; provided,
that Funded Indebtedness shall not include accounts payable to trade creditors,
accrued expenses arising in the Ordinary Course of Business consistent with past
practice, the endorsement of negotiable instruments for collection in the
Ordinary Course of Business, and Funded Indebtedness owing from any wholly owned
Subject Company to any other wholly owned Subject Company.







6



--------------------------------------------------------------------------------






“GAAP” means (i) in respect of Mexico, NIF; and (ii) in respect of any other
jurisdictions, the generally accepted accounting principles applicable in the
relevant jurisdiction, in both cases, as effective from time to time.
“Golden Parachute Escrow Amount” means an amount equivalent to the Golden
Parachute Obligations, which amount is to be deposited by Primary Purchaser with
the escrow agent pursuant to the Escrow Agreement for a period of twenty four
months commencing on the Closing Date, and held and released pursuant to the
terms and subject to the conditions set forth in this Agreement and the Escrow
Agreement.
“Golden Parachute Obligations” means the aggregate dollar amount, which any of
the Subject Companies would be obligated to pay pursuant to all of the
agreements entered into with each of the individuals identified in Section
1.1(c) of the Sellers Disclosure Letter (each such Person, a “Recipient”),
determined as if such obligations were triggered on the last day of the month
prior to the Closing Date.
“Governmental Entity” means any federal, state, municipal, provincial or local
court, arbitral tribunal, administrative agency, department, board,
instrumentality or commission or other governmental or regulatory agency or
authority or any securities exchange, of Mexico, the U.S., Canada or any other
any jurisdiction.
“Hazardous Substance” means any and all minerals, metals, materials, chemicals,
waste or other substance that is listed, defined, designated, or classified as,
or otherwise determined to be, hazardous, radioactive, or toxic or a pollutant
or a contaminant under or pursuant to any Law, Order or requirement of Law
applicable to the Subject Companies' business, including petroleum and all
derivatives thereof and asbestos or asbestos-containing materials.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“ICC Rules” has the meaning ascribed to such term in Section 10.9(a).
“IMSS” means the Mexican Institute of Social Security (Instituto Mexicano del
Seguro Social).
“Income Tax” means any federal, state, local or non-U.S. income tax measured by
or imposed on net income, including any interest, penalty, or addition thereto,
whether disputed or not.
“Income Tax Return” means any annual return, declaration, report, claim for
refund, or information return or statement relating to Income Taxes, including
any schedule or attachment thereto.
“Indemnification Escrow Amount” means $93,725,000, which amount is to be
deposited by Primary Purchaser with the escrow agent pursuant to the Escrow
Agreement, and held and released pursuant to the terms and subject to the
conditions set forth in this Agreement and the Escrow Agreement. The
Indemnification Escrow Amount may be increased as set forth in Section 5.16.



7



--------------------------------------------------------------------------------






“Indemnification Escrow Fund” means the escrow fund established pursuant to the
Escrow Agreement in respect of the Indemnification Escrow Amount.
“Indemnified Party” has the meaning ascribed to such term in Section 8.6(a).
“Indemnifying Party” has the meaning ascribed to such term in Section 8.6(a).
“Intellectual Property” means all intellectual property in any jurisdiction,
whether owned or held for use under license, whether registered or unregistered,
including such rights in and to: (i) issued patents and all provisional and
pending patent applications, any and all divisions, continuations,
continuations-in-part, reissues, continuing patent applications, reexaminations,
and extensions thereof, any counterparts claiming priority therefrom, utility
models, patents of importation/confirmation, certificates of invention, and
certificates of registration (collectively, “Patents”), (ii) registered or
unregistered copyrights and copyrightable works, including databases (or other
collections of information, data, works or other materials), packaging artwork
and design rights (collectively, “Copyrights”), (iii) Trade Secrets, (iv)
computer software (including source code and object code, data files,
application programming interfaces, computerized databases and other
software-related specifications (collectively, “Software”)), (v) registered and
unregistered trademarks, trade names, service marks and service names, brand
names, trade dress, logos and certification marks, in each case including all
registrations, applications, recordings, renewals and extensions and common law
rights relating to any of the foregoing and the goodwill associated with any of
the foregoing (“Trademarks”), (vi) Internet domain names, (vii) rights of
publicity and other rights to use the names and likeness of individuals, and
(viii) claims, causes of action and defenses relating to any of the foregoing;
in each case, including registrations, applications, recordings and extensions
and common law rights relating to any of the foregoing.
“Insurance Policies” has the meaning ascribed to such term in Section 3.14(a).
“IP Licenses” has the meaning ascribed to such term in Section 3.17(a)(v).
“IRS” has the meaning ascribed to such term in Section 3.15(a)(ii).
“Law” means any statute, law, ordinance, policy, rule, code, regulation, order,
or decree of any Governmental Entity and all judicial interpretations thereof.
“Leased Real Property” means the real properties leased under the Real Property
Leases.
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.
“Liens” means any liens, pledges, collateral, security interests, easements,
mortgages, charges, rights of way, encroachments, gratuitous bailments, options,
conditional sales (other than sales in the Ordinary Course of Business) or other
types of title retention arrangements, deed of trust, reversion, restrictive
covenant, condition or restriction of any kind, including any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership, or other encumbrances.



8



--------------------------------------------------------------------------------






“Loss” or “Losses” means, without duplication: (i) any and all claims, actions,
causes of action, judgments, awards, settlements, Liabilities, direct losses
(daños) and direct damages (perjuicios) but excluding consequential, punitive
and exemplary damages; provided, however, that in the case of consequential,
punitive and exemplary damages, to the extent that any such damages are actually
paid by an Indemnified Party hereunder as a Third Party Claim, then any such
damages so paid shall be considered direct damages; (ii) fines, penalties, costs
or damages, including reasonable fees and expenses of attorneys; and (iii) all
costs and expenses related to Corrective Actions.
“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that (A) is or would reasonably be expected to be
materially adverse to the business, assets, properties, results of operations or
condition (financial or otherwise) of the Subject Companies, taken as a whole;
provided, however, that (i) changes in economic or political conditions or the
financing, banking, currency or capital markets in general; (ii) changes in Laws
or changes in accounting requirements or principles; (iii) changes affecting
industries, markets or geographical areas in which the Subject Companies conduct
their respective businesses; (iv) the negotiation, announcement, execution,
pendency or performance of this Agreement or the consummation of the
transactions contemplated by this Agreement, (v) conduct by the Company or any
of the Company Subsidiaries prohibited under this Agreement for which any
Purchaser gave its prior written consent; (vi) any natural disaster or any acts
of terrorism, sabotage, military action, armed hostilities or war (whether or
not declared) or any escalation or worsening thereof, whether or not occurring
or commenced before or after the date of this Agreement; or (vii) any action
required to be taken under any Law or Order, in the case of each such matter
described in the foregoing clauses (i) through (vii) shall be deemed not to
constitute a “Material Adverse Effect” and shall not be considered in
determining whether a “Material Adverse Effect” has occurred except with respect
to clauses (i), (ii), (iii) and (v), to the extent that such changes are
disproportionately adverse to the business, assets, properties, results of
operations or condition, (financial or otherwise) of the Subject Companies taken
as a whole as compared to other companies in the industries in which the Subject
Companies operate; (B) prevents or materially impairs or delays the ability of
the Sellers to perform their obligations under this Agreement or would be
reasonably expected to do so; or (C) results in material damages to, or the
destruction of, more than 50% (fifty per cent) of the manufacturing capacity at
the manufacturing facilities of Empresas Aga or Tepexpan, that are not remedied
on or before the Closing Date, then such damage or destruction shall constitute
a “Material Adverse Effect”. For the avoidance of doubt, a “Material Adverse
Effect” shall be measured only against past performance of the Company and the
Company Subsidiaries.
“Mexico” means the United Mexican States.
“NIF” means the Mexican Financial Information Norms (Normas de Información
Financiera), as in effect from time to time, issued by the Mexican Board of
Financial Information (Consejo Mexicano de Normas de Información Financiera).









9



--------------------------------------------------------------------------------






“Non-U.S. Employee Benefit Plans” has the meaning ascribed to such term in
Section 3.15(b).
“Notice of Objection” has the meaning ascribed to such term in Section 2.3(c).
“Order” means any judgment, order, injunction, decree, writ, permit or license
of any Governmental Entity.
“Ordinary Course of Business” means with respect to any Person, the operation of
its business in a manner that is consistent with the past recurring operations
and/or practices of such Person.
“Permit” means any approvals, authorizations, consents, licenses, concessions,
permits or certificates of a Governmental Entity.
“Permitted Liens” means (i) mechanics', carriers', workmen's, repairmen's or
other like Liens arising in the Ordinary Course of Business securing amounts
that are not past due; (ii) leases, subleases and similar agreements including
those set forth in Section 3.18(b) of the Sellers Disclosure Letter; (iii) Liens
for Taxes not yet due and payable or for current Taxes that may thereafter be
paid without penalty or which are being contested in good faith and by
appropriate proceedings and for which reserves have been established in the
Financial Statements when so required pursuant to GAAP; (iv) Liens affecting the
real property set forth on Section 3.18 of the Sellers Disclosure Letter; (v)
Liens created by non-exclusive licenses granted in the Ordinary Course of
Business in any Intellectual Property; and (vi) any Liens in favor of Purchasers
created by the actions of Purchasers of any of their Affiliates over the Shares
and/or the business.
“Person” means and includes an individual, a partnership, a limited partnership,
a limited liability partnership, a joint venture, a corporation, a limited
liability company, an association, a trust, an unincorporated organization, a
group, a Governmental Entity and any other legal entity.
“Present Fair Salable Value” has the meaning ascribed to such term in Section
4.6.
“Primary Parties” means, collectively, Primary Purchaser and Primary Seller.
“Primary Purchaser” has the meaning ascribed to such term in the Preamble.
“Primary Seller” has the meaning ascribed to such term in the Preamble.
“Proceeding” has the meaning ascribed to such term in Section 3.10.
“Property Taxes” has the meaning ascribed to such term in Section 9.2(b)(i).
“Purchase Price” has the meaning ascribed to such term in Section 2.2(a).





10



--------------------------------------------------------------------------------






“Purchase Price Adjustment” has the meaning ascribed to such term in Section
2.3(e).
“Purchase Price Escrow Amount” means the aggregate amount of $37,500,000, which
amount is to be deposited by Purchasers with the escrow agent of the Escrow
Agreement in accordance with the terms of Section 2.2(d) and Section 2.3(e) and
held and released pursuant to the terms and subject to the conditions set forth
in this Agreement and the Escrow Agreement.
“Purchaser” has the meaning ascribed to such term in the Preamble.
“Purchaser Indemnitees” has the meaning ascribed to such term in Section 8.2.
“Purchasers' Proposed Calculations” has the meaning ascribed to such term in
Section 2.3(b).
“Real Property Leases” has the meaning ascribed to such term in Section
3.18(b)(ii).
“Related Party Transactions” means any Contracts of any kind between any of the
Subject Companies, on the one hand, and any officer, shareholders, employee or
director of any of the Subject Companies or any Affiliate thereof, on the other
hand.
“Related Person” has the meaning ascribed to such term in Section 5.14(a).
“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying and seeping into or upon any land or water
or air or otherwise entering into the Environment.
“Released Parties” has the meaning ascribed to such term in Section 5.14(a).
“Representatives” of any Person means such Person's directors, managers,
officers, agents, attorneys, consultants, advisors or other Persons acting on
behalf of such Person.
“SAR” means the Law of Systems of Savings for the Retirement (Ley de los
Sistemas de Ahorro para el Retiro).
“Seller” has the meaning ascribed to such term in the Preamble.
“Seller-Related Persons” has the meaning ascribed to such term in Section
8.5(d).
“Sellers Disclosure Letter” has the meaning ascribed to such term in the first
paragraph of Article III.
“Seller Indemnitees” has the meaning ascribed to such term in Section 8.3.
“September 2012 Balance Sheet” has the meaning ascribed to such term in Section
3.8(a).



11



--------------------------------------------------------------------------------






“Shares” has the meaning set forth in the Recitals.
“Short Period” has the meaning ascribed to such term in Section 9.2(a).
“Short Period Return” has the meaning ascribed to such term in Section 9.2(a).
“Solvent” has the meaning ascribed to such term in Section 4.6.
“Signing Funded Indebtedness” means the amount of $465,595,000, calculated as
described in Section 1.1(d) of the Sellers Disclosure Letter.
“Straddle Period” has the meaning ascribed to such term in Section 9.2(b).
“Subject Companies” means, collectively, the Company and Conaxe together with
all of the Company's Subsidiaries, which are listed in Section 1.1(e) of the
Sellers Disclosure Letter.
“Subsidiary”, with respect to any Person, means (i) any entity more than fifty
percent (50%) of the equity or stock of any class or classes of which having by
the terms thereof ordinary voting power to elect a majority of the directors of
such corporation is owned by such Person directly or indirectly through one or
more Subsidiaries of such Person; and (ii) any partnership, association, joint
venture, limited liability company or other entity in which such Person directly
or indirectly through one or more Subsidiaries of such Person has more than a
fifty percent (50%) equity interest.
“Target Working Capital” means the amount of $216,252,440 calculated as
described in Section 1.1(b) of the Sellers Disclosure Letter.
“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock,
transfer, sales, import, use, value added, occupation, property, excise,
severance, stamp, license, payroll, social security, withholding and other
taxes, including in Mexico any payments due under any social security Laws
including those related to the Mexican Social Security Institute (Instituto
Mexicano del Seguro Social), the National Institute for Workers' Housing
(Instituto del Fondo Nacional de la Vivienda para los Trabajadores) and the
Retirement Savings System (Sistema de Ahorro para el Retiro), as well as any
assessments, charges, duties, compensatory quotas, countervailing duties, fees,
levies or other governmental charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a Return),
all estimated taxes, deficiency assessments, additions to tax, penalties,
updates (actualizaciones) and interest thereon.
“Tax Return” means all returns, statements, forms and reports for Taxes that are
required to be filed under applicable Law.
“Third Party Claim” has the meaning ascribed to such term in Section 8.7(a).
“Trade Secrets” means, collectively, any trade secrets and other confidential
information, including ideas, formulas, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, molds, research

12



--------------------------------------------------------------------------------






and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial and marketing plans
and customer and supplier lists and information.
“Update Schedule” has the meaning ascribed to such term in Section 5.8.
“U.S.” or “United States” means the United States of America or any political
subdivision thereof.
“U.S. Employee Benefit Plans” has the meaning ascribed to such term in
Section 3.15.
“U.S. Multiemployer Plan” has the meaning ascribed to such term in
Section 3.15(a)(i).
“Working Capital Adjustment” has the meaning ascribed to such term in Section
2.3(b).
Section 1.2    Construction.
In this Agreement, unless the context otherwise requires:
(i)words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(ii)references to Articles, Sections, Exhibits, Annexes, Sections of the Sellers
Disclosure Letter, the Preamble and Recitals are references to articles,
sections, exhibits, annexes, disclosure schedules, the preamble and recitals of
this Agreement, and the descriptive headings of the several Articles and
Sections of this Agreement and the Sellers Disclosure Letter (as applicable) are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement;
(iii)whenever this Agreement refers to a number of days, that number shall refer
to calendar days unless Business Days are specified and whenever any action must
be taken under this Agreement on or by a day that is not a Business Day, then
that action may be validly taken on the next day that is a Business Day;
(iv)the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, shall refer to this Agreement as a whole and not to any provision of
this Agreement;
(v)this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended or
supplemented;







13



--------------------------------------------------------------------------------






(vi)“include”, “includes”, and “including” are deemed to be followed by the
words “without limitation” whether or not they are in fact followed by such
words or words of similar import;
(vii)the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or thing extends, and such phrase shall not mean simply “if”;
(viii)references to “Dollars”, “dollars” or “$”, without more are to the lawful
currency of the United States of America;
(ix)references to “Pesos”, “pesos” or “Ps$”, without more are to the lawful
currency of Mexico;
(x)references to NIF or GAAP in this Agreement shall be understood and construed
as NIF or GAAP as the case may be, applied on a basis consistent with the
Financial Statements and the Accounting Principles; provided however that,
solely with respect to the calculation of the Consolidated Current Assets,
Consolidated Current Liabilities, Working Capital Adjustment, the Closing Funded
Indebtedness, the Closing Cash, the Closing Balance Sheet, the Closing
Statement, the Purchasers' Proposed Calculations, the Notice of Objection, the
Disputed Amounts and the Expert's resolution of the Disputed Amounts and the
Purchase Price Adjustment, in the event of any conflict between the Accounting
Principles and GAAP or NIF, as the case may be, the Accounting Principles shall
control;
(xi)for purposes of the calculations set forth in this Agreement, to the extent
any of the Subject Companies' accounting is kept in Pesos or any Loss may be
materialized in Pesos, the calculation of any of the thresholds set forth in
Dollars in this Agreement shall be made using the Exchange Rate (as defined
below) published on the date of execution of this Agreement (or if no Exchange
Rate is published on the date of execution of this Agreement, the last Exchange
Rate published prior to the execution of this Agreement);
(xii)references to the Primary Seller shall be construed as to the Primary
Seller acting on behalf and for the benefit of Sellers, in the capacity of
Primary Seller as agent (comisionista mercantil) of Bevisep, S.A. de C.V.,
pursuant to an in accordance with Article 273 of the Commerce Code (Código de
Comercio) and therefore, Bevisep, S.A. de C.V., hereby approves, ratifies and
confirms any and all acts performed by Primary Seller on its behalf pursuant to
and in connection with this Agreement and the Escrow Agreement; and
(xiii)to the extent that a representation or warranty of Sellers contained in
Article III of this Agreement addresses a particular issue with specificity, and
no breach by Sellers exists under such specific representation or warranty,
Sellers shall not be deemed to be in breach of any other representation or
warranty (with respect to such issue) that addresses such issue with less
specificity than the specific representation or warranty.





14



--------------------------------------------------------------------------------






Section 1.3    Annexes, Exhibits and the Disclosure Letter. The Annexes,
Exhibits and the Sellers Disclosure Letter are incorporated into and form an
integral part of this Agreement.
Section 1.4    Knowledge. When any representation, warranty, covenant or
agreement contained in this Agreement is expressly qualified by reference to (i)
the “Knowledge of Sellers” or words of similar import, it shall mean the
knowledge of the individuals set forth in Section 1.4(a) of the Sellers
Disclosure Letter after due and reasonable inquiry; and (ii) the “Knowledge of
Purchasers” or words of similar import, it shall mean the knowledge of the
individuals set forth in Section 1.4(b) of the Sellers Disclosure Letter after
due and reasonable inquiry.


Article II
SALE OF SHARES


Section 2.1    Sale of Shares.        On the terms, and subject to the
satisfaction of the Conditions Precedent (condiciones suspensivas) set forth in
Article VI of this Agreement, Sellers hereby agree to sell to Purchasers, and
Purchasers (either directly or through a previously identified Affiliate of
Purchasers and previously approved by Sellers, which approval shall not be
unreasonably withheld) hereby agree to purchase from Sellers, at the Closing the
Shares, free and clear of all Liens and together with all accrued rights and
benefits thereto. At the Closing, Sellers shall endorse “in property” (endoso en
propiedad) the stock certificates representing the Shares in favor of
Purchasers. Additionally, Sellers shall take such action as is necessary and
legally required to reflect the sale, assignment, transfer, endorsement and
delivery of the Shares, free and clear of all Liens, on the books and records of
the Company.
Section 2.2    Purchase Price; Delivery of Funds and other payments.
(a)On the terms and subject to the conditions of this Agreement, Sellers agree
to sell to Purchasers, and Purchaser agrees to purchase from Sellers, the
Shares, free and clear of any Liens, for a purchase price of $1,874,490,000 (the
“Purchase Price”). The Purchase Price is subject to adjustment pursuant to
Section 2.3.
(b)At the Closing, Purchasers shall pay to Sellers an amount equal to (i)
$1,743,265,000 less (ii) the Golden Parachute Obligations as a partial payment
of the Purchase Price (the “Closing Payment”). The Closing Payment shall be made
by wire transfer of immediately available funds to an account designated by each
of the Sellers in writing to Purchasers at least three (3) Business Days prior
to the Closing. The Closing Payment and any Purchase Price Adjustment shall be
allocated among Sellers (with respect to their Shares in the Company) as set
forth on Exhibit B.
(c)On or before the Closing Date, Sellers shall pay any and all Company
Transaction Expenses.
(d)At the Closing, Purchasers shall deliver to the escrow agent of the Escrow
Agreement the Escrow Amount by wire transfer of immediately available funds.

15



--------------------------------------------------------------------------------






(e)On the Closing Date, the Purchasers, on the name and behalf of the Company,
may be required to pay to the holders of the Closing Funded Indebtedness an
amount sufficient to repay all such Closing Funded Indebtedness.
Section 2.3    Final Purchase Price.
(a)The Purchase Price shall be adjusted and finally determined upwards or
downwards (the “Final Purchase Price”), by (i) subtracting or adding, if any,
the Working Capital Adjustment, (ii) subtracting or adding, as the case may be,
the difference between the Closing Funded Indebtedness and the Signing Funded
Indebtedness, and (iii) adding the Closing Cash.
(b)Promptly after the Closing Date, and in any event not later than sixty (60)
days following the Closing Date, Primary Purchaser shall prepare and deliver to
Primary Seller (i) an unaudited consolidated balance sheet of the Company and
the Company's Subsidiaries as of 11:59 P.M. on the Business Day immediately
prior to the Closing Date prepared in accordance with NIF (the “Closing Balance
Sheet”); and (ii) a statement (the “Closing Statement”) setting forth
Purchasers' good faith calculations (the “Purchasers' Proposed Calculations”) of
(A) the amount of the Closing Cash; (B) the Closing Working Capital; (C) the
amount, if any, by which the Target Working Capital differs from the Closing
Working Capital (the “Working Capital Adjustment”); (D) the Funded Indebtedness
of the Company as of 11:59 P.M. on the Business Day immediately prior to the
Closing Date (the “Closing Funded Indebtedness”); (E) the difference between the
Closing Funded Indebtedness and the Signing Funded Indebtedness; and (F) a
calculation of the Final Purchase Price based on such amounts. Purchasers'
Proposed Calculations shall be made in accordance with NIF. Purchasers shall
cause the Subject Companies and their personnel to provide Primary Seller with
prompt and reasonable access to the Subject Companies' auditors and accounting
and other personnel and to the books and records of the Subject Companies and
any other document or information reasonably requested by Primary Seller
(including the workpapers of the Subject Companies' auditors) in order to allow
Primary Seller to review the Purchasers' Proposed Calculations.
(c)In the event that Primary Seller does not object to the Closing Balance Sheet
or Purchasers' Proposed Calculations by written notice of objection (the “Notice
of Objection”) delivered to Primary Purchaser within forty-five (45) days after
Primary Seller's receipt of the Closing Balance Sheet and Purchasers' Proposed
Calculations, the calculation of the Final Purchase Price pursuant to
Purchasers' Proposed Calculations shall be deemed final and binding. A Notice of
Objection under this Section 2.3(c) shall set forth in reasonable detail Primary
Seller's alternative calculations, if any, of (i) the amount of the Closing
Cash; (ii) the Closing Working Capital and the Working Capital Adjustment
calculated by reference thereto; (iii) the Closing Funded Indebtedness; and (iv)
a calculation of the Final Purchase Price based on such amounts.
(d)If Primary Seller delivers a Notice of Objection to Primary Purchaser within
the forty-five (45) day period referred to in Section 2.3(c), then any element
of Purchasers' Proposed Calculations that is not in dispute on the date such
Notice of Objection is given shall be treated as final and binding and any
dispute (all such amounts, the “Disputed Amounts”) shall be resolved as set
forth in this Section 2.3(d):





16



--------------------------------------------------------------------------------






(i)the Primary Parties shall promptly endeavor in good faith to resolve the
Disputed Amounts listed in the Notice of Objection. If a written agreement
determining the Disputed Amounts has not been reached within ten (10) Business
Days after the date of receipt by Primary Purchaser from Primary Seller of the
Notice of Objection, the resolution of such Disputed Amounts shall be submitted
to any partner of KPMG Cardenas Dosal, S.C., different than the partners that
are currently in charge of the external audit of the financial information of
the Company (the “Expert”), which the Primary Parties hereby jointly and
irrevocably appoint;
(ii)the Primary Parties shall use their commercially reasonable efforts to cause
the Expert to render a decision in accordance with this Section 2.3(d) within
thirty (30) days of the submission of the Disputed Amounts, to the Expert. For
the purposes hereof, upon submission of the Disputed Amounts to the Expert, the
Primary Parties shall provide to the Expert all documents that each of them
deems necessary, including a statement of reasons explaining their corresponding
position. Such documents shall be delivered no later than fifteen (15) days
following submission for Expert's intervention. Within ten (10) days following
the receipt of such documents, the Expert may request the Primary Parties to
provide further information, in the understanding that such additional
information shall only be requested for clarifying purposes. During such term,
the Expert may, set up meetings with the Primary Parties as the Expert may deem
reasonably necessary;
(iii)the determination made by the Expert shall be final and binding upon each
Party hereto in terms of article 2252 of the Federal Civil Code (Código Civil
Federal); accordingly, the Final Purchase Price shall be recalculated based upon
the final determination of the Expert with respect to the Disputed Amounts and
the Final Purchase Price, as so recalculated, shall be deemed to be final and
binding;
(iv)if the Primary Parties submit any Disputed Amounts to the Expert for
resolution, Sellers and Purchasers shall each pay their own costs and expenses
incurred under this Section 2.3(d). Sellers shall be responsible for that
fraction of the fees and costs of the Expert where (A) the numerator is the
absolute value of the difference between Primary Seller's aggregate position
with respect to the Final Purchase Price and the Final Purchase Price as
recalculated based upon Expert's final determination with respect to the
Disputed Amounts; and (B) the denominator is the absolute value of the
difference between Primary Seller's aggregate position with respect to the Final
Purchase Price and Primary Purchaser's aggregate position with respect to the
Final Purchase Price, and Purchasers shall be responsible for the remainder of
such fees and costs; and
(v)the Primary Parties shall use their commercially reasonable efforts to cause
the Expert's determination of the Disputed Amounts to be no less than the lesser
of the amount claimed by either Primary Seller or Primary Purchaser, and no
greater than the greater of the amount claimed by either Primary Seller or
Primary Purchaser; provided that, if, notwithstanding the commercially
reasonable efforts of Primary Seller or Primary Purchaser, (i) the Expert's
determination of any Disputed Amount is less than the lesser of the amounts
claimed by either Primary Seller or Primary Purchaser, then such disputed amount
shall be deemed to be the lesser of the amounts claimed by either Primary Seller
or Primary Purchaser or (ii) the Expert's determination of any Disputed Amount
is more than the greater of the amounts claimed by either Primary Seller or
Primary Purchaser, then such disputed amount shall be deemed to be the greater
of the amounts claimed by either Primary Seller or Primary Purchaser.

17



--------------------------------------------------------------------------------






(e)Upon the determination, in accordance with Sections 2.3(c) or Section 2.3(d)
hereof, of the Final Purchase Price, Primary Seller (on behalf of Sellers) or
Primary Purchaser (on behalf of Purchasers), as the case may be, shall make the
payment required by this Section 2.3(e). The amount payable by Sellers or
Purchasers pursuant to this Section 2.3(e) is referred to herein as the
“Purchase Price Adjustment” and shall be treated as an adjustment to the
Purchase Price for federal, state, local and foreign income Tax purposes. For
purposes of the calculations set forth herein, to the extent any of the Subject
Companies' accounting is kept in Pesos and therefore the calculations set forth
herein are made in Pesos, any Purchase Price Adjustment shall be converted into
Dollars using the Exchange Rate to satisfy obligations denominated in foreign
currency payable in Mexico (Tipo de cambio para solventar obligaciones
denominadas en moneda extranjera) published in the Federal Official Gazette
(Diario Oficial de la Federación) by the Mexican Central Bank (Banco de México)
(the “Exchange Rate”) on the Closing Date (or if no Exchange Rate is published
on the Closing Date, the last Exchange Rate published prior to the Closing
Date). Accordingly:
(i)if the Final Purchase Price is greater than the Purchase Price, then within
three (3) Business Days after the determination of the Final Purchase Price (a)
the Primary Parties shall cause the escrow agent to immediately release to
Primary Seller on behalf of Sellers the Purchase Price Escrow Amount in full and
(b) Primary Purchaser shall pay on behalf of Purchasers an amount equal to the
difference between the Purchase Price and the Final Purchase Price. Any amount
to be paid by Primary Purchaser on behalf of Purchasers pursuant to this Section
2.3(e)(i) shall be paid by wire transfer of immediately available funds to one
or more accounts designated by Primary Seller on behalf of Sellers in writing to
Primary Purchaser promptly after the final determination of the Final Purchase
Price; and
(ii)if the Final Purchase Price is less than the Purchase Price, then within
three (3) Business Days after the determination of the Final Purchase Price, the
Primary Parties shall cause the escrow agent to immediately release from the
Escrow (a) to Primary Purchaser from the Purchase Price Escrow Amount, an amount
equal to the difference between the Purchase Price and the Final Purchase Price;
and (b) to Primary Seller on the behalf of Sellers the balance, if any, of the
Purchase Price Escrow Amount. In the event that the Purchase Price Escrow Amount
is less than the Purchase Price Adjustment determined pursuant to this Section
2.3(e)(ii), then Primary Seller on behalf Sellers shall pay or cause to be paid
to Primary Purchaser on behalf of Purchasers such difference. Any amount to be
paid by Primary Seller on behalf of Sellers pursuant to this Section 2.3(e)(ii)
shall be paid by wire transfer of immediately available funds to an account
designated by Primary Purchaser in writing to Primary Seller promptly after the
final determination of the Final Purchase Price.
Section 2.4    Closing; Closing Deliverables.









18



--------------------------------------------------------------------------------






(a)Subject to the satisfaction or waiver of all of the conditions set forth in
Article VI, the sale referred to in Section 2.1 hereof (the “Closing”) shall
take place in Mexico City, Federal District, Mexico, at 10:00 A.M. at the
offices of White & Case, S.C., within three (3) Business Days, after the last of
the conditions set forth in Article VI is satisfied or waived (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions), or at such other time, date
or place as the Primary Parties shall agree in writing. Such date is herein
referred to as the “Closing Date”.
(b)At the Closing, Primary Seller shall deliver or cause to be delivered to
Primary Purchaser:
(i)certificates representing the Shares, duly endorsed in property (endoso en
propiedad) by each of the respective Sellers;
(ii)a certified copy of the share ledger of the Company reflecting: (A) the
shareholding structure of the Company on the Closing Date immediately before the
transfer of the Shares; (B) the transfer of the Shares; and (C) the shareholding
structure of the Company on the Closing Date immediately after the transfer of
the Shares to Purchasers;
(iii)a certificate signed by Sellers, dated as of the Closing Date, confirming
the matters set forth in Section 6.2(i) and Section 6.2(ii);
(iv)counterparts to the Escrow Agreement, duly executed by Sellers and the
escrow agent;
(v)resignations of the members of the board of directors and statutory auditor
(comisario) of the Company and all Company Subsidiaries;
(vi)copies of all consents and waivers referred to in Section 3.2 hereof;
(vii)executed and fully effective and valid releases in a form attached hereto
as Exhibit C from the Affiliates of Sellers set forth in Section 2.4(b) of the
Sellers Disclosure Letter; and
(viii)evidence reasonably satisfactory to Purchasers that the shares of capital
stock identified in Section 2.4(b)(viii) of the Sellers Disclosure Letter have
been transferred to Conaxe.
(c)At the Closing, Primary Purchaser shall deliver to Primary Seller:
(i)evidence of payment by wire transfer of immediately available funds of the
Closing Payment;
(ii)upon receipt of the original duly endorsed certificates representing the
Shares, a certification evidencing such receipt;





19



--------------------------------------------------------------------------------






(iii)a certificate signed by an authorized officer of each Purchaser, dated as
of the Closing Date, confirming the matters set forth in Section 6.3(i) and
Section 6.3(ii) hereof;
(iv)a counterpart to the Escrow Agreement, duly executed by the Purchasers; and
(v)a counterpart to the minutes of the shareholders' meeting of each of the
Subject Companies, granting in favor of each director or sole administrator and
statutory auditors or equivalents, the broadest release permitted by Law in
respect of their legal performance of their duties and obligations as directors
and statutory auditors, as applicable; (B) the revocation of the powers of
attorney as agreed upon between Sellers and Purchasers; and (C) the appointment
of new members of the board of directors and new statutory auditors.


Article III
REPRESENTATIONS AND WARRANTIES OF SELLERS


Except as set forth in the disclosure letter delivered by Sellers to Primary
Purchaser (the “Sellers Disclosure Letter”) concurrently with the execution of
this Agreement (it being agreed that any matter disclosed pursuant to any
Section of the Sellers Disclosure Letter shall be deemed disclosed for purposes
of any other Section of the Sellers Disclosure Letter to the extent the
applicability of the disclosure to such other Section is reasonably apparent on
the face of such disclosure), each Seller severally and not jointly represents
and warrants to Purchasers as of the date hereto and as of the Closing as
follows:
Section 3.1    Organization.
Each Seller is a company duly organized and existing under the laws of Mexico.
Section 3.2    Authorization; Non-contravention.
(a)Such Seller has the requisite power and authority and has taken all action
necessary to execute and deliver this Agreement, the Escrow Agreement and all
other instruments and agreements to be delivered by such Seller as contemplated
hereby and thereby, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by such Seller of this Agreement, the Escrow Agreement
and all other instruments and agreements to be delivered by such Seller as
contemplated hereby and thereby, the consummation by such Seller of the
transactions contemplated hereby and thereby and the performance of its
obligations hereunder and thereunder have been and, in the case of documents
required to be delivered at Closing, will be, duly authorized and approved. This
Agreement and the Escrow Agreement have been, and all other instruments and
agreements to be executed and delivered by such Seller as contemplated hereby
and thereby will be, duly executed and delivered by such Seller. Assuming that
this Agreement and the Escrow Agreement constitute legal, valid and binding
obligations of each other party hereto, this Agreement and the Escrow Agreement
constitute legal, valid and binding obligations of such Seller enforceable
against such Seller in accordance with their terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting the enforcement of creditors' rights generally.

20



--------------------------------------------------------------------------------






Assuming that all other instruments and agreements to be delivered by such
Seller as contemplated hereby and thereby constitute legal, valid and binding
obligations of each other party hereto, such instruments and agreements will
constitute legal, valid and binding obligations of such Seller enforceable
against such Seller in accordance with their terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting the enforcement of creditors' rights generally.
(b)The execution of this Agreement and all other instruments and agreements to
be delivered by such Seller as contemplated hereby do not, and the consummation
of the transactions contemplated hereby and thereby will not, except, in the
case of clauses (ii)-(iv) below, to the extent that would not be material to the
Subject Companies (i) conflict with any of the provisions of the articles of
incorporation, bylaws, trust agreement or other equivalent charter documents of
such Seller or any of the Subject Companies; (ii) create any Lien (other than
Permitted Liens) upon any of the properties or assets of such Seller or the
Subject Companies; (iii) conflict with or result in a breach of, or constitute a
default under, or, other than as provided in Section 3.2(b) of the Sellers
Disclosure Letter, result in the acceleration of any obligation or loss of any
benefits under, any Company Contract, Company Permit or other instrument to
which such Seller or any of the Subject Companies is a party or by which any of
its property or asset are bound; or (iv) subject to (A) the applicable Antitrust
Laws and (B) receipt of the consents, approvals, authorizations, declarations,
filings and notices referred to in Section 3.2(b) of the Sellers Disclosure
Letter, contravene any Law or any Order applicable to such Seller, any Subject
Company or by which any properties or assets of such Seller or any Subject
Company are bound.
Section 3.3    Ownership of Shares. Such Seller has good and valid title to the
Shares set forth opposite such Seller's name in Section 3.3 of the Sellers
Disclosure Letter free and clear of all Liens, and is the record and beneficial
owner thereof. Such Shares were acquired by such Seller in compliance with
applicable Law. Other than this Agreement, there is no outstanding Contract with
any Person for such Person to purchase, redeem or otherwise acquire any
outstanding shares of the capital stock of any of the Subject Companies. At the
Closing, such Seller will convey good and valid title to such Shares, free and
clear of all Liens, Orders, Contracts or other limitations whatsoever.
Section 3.4    The Subject Companies.
(a)The Subject Companies are companies duly incorporated, validly existing and
in good standing under the Laws of the jurisdiction in which they were
incorporated and have the requisite corporate power and authority and all
necessary Permits to own, lease and operate their properties and to carry on
their businesses as now being conducted. Each Subject Company is duly qualified
or licensed to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification, licensing or good standing necessary,
except for such failures to be so qualified, licensed or in good standing that
are not material to such Subject Company not qualified, licensed or in good
standing.







21



--------------------------------------------------------------------------------






(b)Except as provided in Section 3.4(b) of the Sellers Disclosure Letter, there
are no restrictions of any kind that prevent or restrict the payment of
dividends or other distributions by any of the Subject Companies other than
those imposed by the Laws of general applicability of their respective
jurisdictions of organization.
(c)Except for the outstanding dividends and capital reimbursements as provided
in Section 3.4(c) of the Sellers Disclosure Letter, there are no dividends
payable by any of the Subject Companies or contributions for future capital
increases in favor of any of the Subject Companies.
Section 3.5    Capitalization of the Company. The authorized capital stock of
the Company is set forth in Section 3.5(a) of the Sellers Disclosure Letter
hereto and conforms to the information entered into the Company's stock register
and capital variations register. The Shares constitute all the issued and
outstanding equity interests of the Company and are represented by stock
certificates validly issued by the Company. The Shares have been duly authorized
and validly issued and subscribed and are fully paid and are non-assessable, and
are not subject to, and were not issued in violation of any preemptive rights or
other similar rights. Except for the Shares, no shares of capital stock or other
equity interests of the Company are issued, reserved for issuance or
outstanding. None of the Company nor any Seller is a party to any outstanding or
authorized option, warrant, right (including any preemptive right),
subscription, claim of any character, agreement, obligation, convertible or
exchangeable securities, or other commitments contingent or otherwise, relating
to the capital stock or other equity or voting interests in the Company,
pursuant to which a Seller or the Company is or may become obligated to issue,
deliver or sell or cause to be issued, delivered or sold, shares of capital
stock of or other equity or voting interests in, the Company or any securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire, any shares of the capital stock of or other equity or voting interests
in the Company. There are no outstanding or authorized (i) stock appreciation,
phantom stock, profit participation or similar rights with respect to the
capital stock of, or other equity or voting interests in the Company, (ii)
dividends payable by the Company or (iii) bonds, debentures, notes or other
indebtedness the holders of which have the right to vote (or convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire securities
having the right to vote) with the stockholders of the Company on any matter,
other than those set forth in Section 3.5 of the Sellers Disclosure Letter.
There are no irrevocable proxies and no voting agreements with respect to any
capital stock of, or other equity or voting interests in, the Company.
Section 3.6    Capitalization of the Company's Subsidiaries.
(a)The authorized capital stock and owners of each of the Company's Subsidiaries
is set forth in Section 3.6(a) of the Sellers Disclosure Letter hereto and
conforms to the information entered into each such Subsidiary's stock register
and capital variations register. The shares set forth in Section 3.6(a) of the
Sellers Disclosure Letter constitute all the issued and outstanding equity
interests of each of the Company's Subsidiaries and are represented by stock
certificates validly issued by each such Subsidiary. Such shares have been duly
authorized and validly issued and subscribed and are fully paid and
non-assessable, and are not subject to, and were not issued in violation of any
preemptive rights or other similar rights. The Company or one or more of the
Company's Subsidiaries is the record and beneficial holder of all or the
majority of the issued and outstanding equity interests of the Company's
Subsidiaries as set forth on Section 3.6(a) of the Sellers Disclosure Letter,
free and clear of all Liens. No shares of capital stock or other equity
interests of each of the Company's Subsidiaries are issued, reserved for
issuance or outstanding. None of the Company, such Seller nor any of the
Company's Subsidiaries are a party to any outstanding or authorized option,
warrant, right (including any preemptive right), subscription, claim of any
character, agreement, obligation, convertible

22



--------------------------------------------------------------------------------






or exchangeable securities, or other commitments contingent or otherwise,
relating to the capital stock or other equity or voting interests in the
Company's Subsidiaries, pursuant to which any of the Company, such Seller or any
of the Company's Subsidiaries is or may become obligated to issue, deliver or
sell or cause to be issued, delivered or sold, shares of capital stock of or
other equity or voting interests in, any of the Company's Subsidiaries or any
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, any shares of the capital stock of or other equity or
voting interests in any of the Company's Subsidiaries.
(b)There are no outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights with respect to the capital stock of, or
other equity or voting interests in, any of the Company's Subsidiaries. None of
the Company's Subsidiaries have any authorized or outstanding bonds, debentures,
notes or other indebtedness the holders of which have the right to vote (or
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire securities having the right to vote) with the stockholders of any of the
Company's Subsidiaries on any matter. There are no irrevocable proxies and no
voting agreements with respect to any capital stock of, or other equity or
voting interests in, any of the Company's Subsidiaries. Section 3.6(b) of the
Sellers Disclosure Letter sets forth all shares or other equity interests that
are owned by the Company or the Subject Companies that are not Subsidiaries and
all such shares or other equity interests are owned by them free and clear of
any and all Liens.
Section 3.7    Consents and Approvals. Assuming all required Antitrust Filings
are made and clearances and/or approvals thereunder received, and the Foreign
Investment Approval is obtained, and that any and all filings, authorizations
and other consents applicable to the Purchasers are made and obtained, no
consent of or filing with any Governmental Entity or any other Person, must be
obtained or made in connection with the execution and delivery of this Agreement
by such Seller or the consummation by such Seller of the transactions
contemplated by this Agreement, except for those set out in Section 3.7 of the
Sellers Disclosure Letter.
Section 3.8    Financial Statements; Undisclosed Liabilities.
(a)The Company has furnished Purchasers with (i) the audited consolidated
balance sheet of the Company and the Company's Subsidiaries as of December 31,
2011 (the “Balance Sheet Date”), December 31, 2010 and December 31, 2009, the
related audited consolidated statements of income, stockholders' equity and cash
flows, retained earnings and changes in financial position for the fiscal years
ended December 31, 2011, December 31, 2010 and December 31, 2009 (collectively,
the “Audited Financial Statements”); and (ii) the interim unaudited consolidated
balance sheet of the Company and the Company's Subsidiaries as of September 30,
2012 (the “September 2012 Balance Sheet”), and the related interim unaudited
consolidated statements of income, stockholders' equity and cash flows, retained
earnings and changes in financial position for the nine (9) months then ended.
The consolidated financial statements referred to above, including the footnotes
thereto (collectively, the “Financial Statements”), except as described therein,
and in the case of the September 2012 Balance Sheet, except for the absence of
notes thereto and subject to normal year-end audit adjustments, have been
prepared in accordance with NIF.







23



--------------------------------------------------------------------------------






(b)The Audited Financial Statements fairly present, in all material respects and
unless otherwise specified therein, the consolidated financial position of the
Company and the Company's Subsidiaries, taken as a whole, as of the Balance
Sheet Date, December 31, 2010 and December 31, 2009, respectively, and the
related consolidated statements of income, stockholders' equity and cash flows
fairly present, in all material respects, the consolidated results of
operations, stockholders' equity and cash flows of the Company and the Company's
Subsidiaries, taken as a whole, for the fiscal years then ended unless otherwise
specified therein. The September 2012 Balance Sheet of the Company and the
Company's Subsidiaries and the related interim unaudited consolidated statement
of income fairly present, in all material respects, the financial position of
the Company and the Company's Subsidiaries, taken as a whole, as of the date
thereof and the related consolidated statement of income fairly presents, in all
material respects, the results of the operations of the Company and the
Company's Subsidiaries, taken as a whole, for the period indicated.
(c)Except as set forth in Section 3.8(c) of the Sellers Disclosure Letter, the
Subject Companies have no Liabilities that are not already reflected in the
Financial Statements in compliance with NIF, except for Liabilities incurred in
the Ordinary Course of Business.
(d)Since the Balance Sheet Date, no event has occurred which has resulted in, or
is likely to result in, a Material Adverse Effect.
Section 3.9    Compliance with Laws; Permits.
(a)The Subject Companies have conducted their respective businesses in
compliance in all material respects with all applicable Laws, and have not
received written notice of any material violation or non-compliance thereof.
(b)Except as set forth in Section 3.9(b) of the Sellers Disclosure Letter, (i)
each of the Subject Companies owns or possesses, and is in compliance with all
material Permits which are necessary to lawfully enable it to carry on its
business and to own, lease, use or operate its assets and properties (each, a
“Company Permit”), free and clear of any Liens (other than Permitted Liens);
(ii) all of such Company Permits are valid, binding and in full force and
effect; (iii) the Subject Companies have not received any written notice or
claim from any Governmental Entity or other Person that asserts, or raises the
possibility of assertion of, any noncompliance with any Company Permit and, no
condition or state of facts exists that would provide a basis for any such
assertion; and (iv) no loss, revocation, withdrawal, suspension, cancellation,
termination of, or modification or expiration of any such Company Permits is
pending or reasonably foreseeable (other than expiration upon the end of any
term).
(c)No Subject Company or, to the Knowledge of Sellers, any of the Subject
Companies' directors or employees or any other Person acting on behalf of any
such Person has, with respect to the business of the Subject Companies, directly
or indirectly, (1) in the case of the Subject Companies operating in the U.S.
identified in Section 3.9(c) of the Sellers Disclosure Letter, taken any action
that would cause such Subject Companies to be in violation of the U.S. Foreign
Corrupt Practices Act of 1977, (2) in the case of the Subject Companies
operating in Mexico identified in Section 3.9(c) of the Sellers Disclosure
Letter, taken any action that would cause any of such Subject Companies to be in
violation of the applicable anti-bribery Laws of Mexico, including any
applicable Law of any locality, including any Law promulgated by the Mexican
Government to implement the OECD Convention on Combating Bribery of Foreign
Public Officials in Business Transactions, and (3) in the case of Subject
Companies operating outside the U.S. and

24



--------------------------------------------------------------------------------






Mexico, taken any action that would cause such Company Companies to be in
violation of the applicable anti-bribery Laws of the places where such Subject
Companies operate or any other Law applicable to the conduct of business with
Governmental Entities or agents or representatives thereof.
Section 3.10    Litigation. Except as set forth in Section 3.10 of the Sellers
Disclosure Letter, the Subject Companies are not party to, and have not received
written notice of, any action, claim, demand, proceeding, audit or investigation
of any nature, whether civil, criminal, administrative, regulatory or otherwise,
by or before any court, tribunal, arbitrator or other Governmental Entity or any
other Person (a “Proceeding”), and no such Proceeding is pending or, to the
Knowledge of the Sellers, threatened (i) against, relating to or involving any
of the Subject Companies or any properties or assets (including Permits) owned,
leased or used by the Subject Companies; or (ii) that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the transactions contemplated hereby, and to the Knowledge of the
Sellers, no event has occurred or condition or circumstance exists that may give
rise to or serve as a basis for the commencement of any Proceeding referenced in
this Section. No Proceedings, whether voluntary or involuntary, are pending or
to the Knowledge of the Sellers threatened against any of the Subject Companies
or any Seller, nor are any of the Subject Companies or any Seller contemplating
any such Proceedings, under the bankruptcy Laws and/or receivership or similar
Laws of the United States, or any State thereof, or of any other country or
jurisdiction.
Section 3.11    Tax Matters. Except as disclosed in Section 3.11 of the Sellers
Disclosure Letter:
(a)(i) The Subject Companies have timely filed all Tax Returns that they are
required to file, and have paid all Taxes thereon as owing; (ii) the Subject
Companies have properly and timely withheld, collected and deposited all Taxes
that are required to be withheld, collected and deposited under Law; (iii) all
statutory Tax reports have been timely filed before the Tax Authorities by the
external auditors of the Subject Companies, and the Subject Companies have
maintained all documents and records relating to such Tax Returns as required by
Law; and (iv) all Tax Returns for all open periods filed by the Subject
Companies correctly reflect in all material respects the matters required to be
reported therein including, where appropriate, income, expenses, deductions,
credits, loss carryovers and Taxes due.
(b)Section 3.11 (b) of the Sellers Disclosure Letter lists all Income Tax
Returns filed with respect to the Subject Companies for taxable periods ended on
or after December 31, 2007, indicates those Income Tax Returns that have been
audited, and indicates those Income Tax Returns that currently are the subject
of audit. Sellers have delivered to Purchasers correct and complete copies of
all federal Income Tax Returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Subject Companies since
December 31, 2007.











25



--------------------------------------------------------------------------------






(c)None of the Subject Companies has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
(d)None of the Subject Companies is a party to any Income Tax allocation or
sharing agreement.
(e)For all transactions between the Subject Companies and any non-resident
Person with whom any of the Subject Companies was not dealing at arm's length
during a taxation year commencing after 1998 and ending on or before the Closing
Date, each of the Subject Companies has made or obtained records or documents
that meet the requirements of paragraphs 247(4)(a) to (c) of the Income Tax Act
of Canada.
(f)When so required, each Subject Company is duly registered under subdivision
(d) of Division V of Part IX of the Excise Tax Act of Canada with respect to the
goods and services tax and harmonized sales tax and the registration of the
Company is 10198-0837-RC0002.
(g)There are no Tax Audits pending or, to the Knowledge of Sellers, threatened
with respect to any Tax Returns or Taxes due from (whether as a result of an
assertion of a deficiency or otherwise) of any of the Subject Companies.
(h)The Financial Statements provide for reserves and allowances, in each case
adequate to satisfy all Taxes payable (including Taxes accrued or accruable but
not yet required to be paid) relating to the Subject Companies for all taxable
periods or portions thereof through the Closing.
(i)None of the Subject Companies has received a Tax ruling or entered into a
closing agreement or other agreement relating to Taxes with any Governmental
Entity which would apply after the Closing Date.
(j)To the Knowledge of Sellers, all transactions entered into by any of the
Subject Companies with any related party during any period for which the statute
of limitations for any Tax has not expired or for which a taxable year remains
open have been carried out in accordance with applicable Tax Laws, and all of
the Subject Companies have complied with all applicable transfer pricing
disclosure, documentation, reporting or other requirements.
(k)Sellers have delivered to the Company the documents described in Article 26,
Section XI of the Mexican Federal Fiscal Code (Código Fiscal de la Federación)
in order to be registered as shareholders of the Company, and the Company does
not have joint and several liability with respect to due taxes, if any, arising
from the acquisition of the Company's shares by the Sellers.
Section 3.12    Personal Property. Except as disclosed in Section 3.12 of the
Sellers Disclosure Letter, each of the Subject Companies has good title to, or a
valid interest in, or right to use, as applicable, all personal property used in
its business (including machinery and equipment), in each case, free and clear
of any Liens other than Permitted Liens (the “Company Personal Property”). The
Company Personal Property is in good operating condition, ordinary wear and tear
excepted.



26



--------------------------------------------------------------------------------




    
Section 3.13    Intellectual Property.
(a)Section 3.13 of the Sellers Disclosure Letter sets forth a true and complete
list, as of the date of this Agreement, of all Intellectual Property owned by
the Subject Companies, and a description of any royalties paid or received by
the Subject Companies with respect thereto. The Subject Companies own or have
the right to use, free and clear of all Liens, except for Permitted Liens, all
Intellectual Property necessary to conduct their respective businesses
substantially as presently conducted except where the failure to so own or have
such right, or the presence of such Liens, would be immaterial to the Subject
Companies, taken as a whole.
(b)Except as disclosed in Section 3.13(b) of the Sellers Disclosure Letter, the
Subject Companies have not received written notice of any claim challenging the
use or ownership by the Subject Companies of any Intellectual Property, except
for claims that would be immaterial to the Subject Companies, taken as a whole.
(c)To the Knowledge of Sellers, the Subject Companies use of Trademarks and
Patents does not infringe any Trademark or Patent, as the case may be, of any
third party. During the past two years no third party has made any written claim
or demand or instituted any Proceeding against any Subject Company, or to the
Knowledge of Sellers, threatened the same, and neither Seller nor any of Subject
Company has received any written notice, that (i) challenges the rights of the
Subject Companies in respect of any of the Patents or Trademarks utilized by the
Subject Companies or (ii) asserts that the operation of the business of any
Subject Company is or was infringing, misappropriating or otherwise violating
the intellectual property rights of any third party. None of the Patents or
Trademarks utilized by the Subject Companies is subject to any outstanding
order, ruling, decree, judgment or stipulation by or with any Governmental
Entity.
Section 3.14    Insurance.
(a)Section 3.14(a) of the Sellers Disclosure Letter sets forth a list, as of the
date hereof, of all material insurance and bonds policies maintained by the
Subject Companies or with respect to which a Subject Company is a named insured
or otherwise the beneficiary of coverage (collectively, the “Insurance
Policies”). Except as disclosed in Section 3.14(a) of the Sellers Disclosure
Letter, the Insurance Policies are valid and in full force and effect. There is
no material Proceeding by any Subject Company under any of such policies or
bonds as to which coverage has been denied or disputed by the underwriters of
such policies or bonds.
(b)Section 3.14(b) of the Sellers Disclosure Letter sets forth an accurate and
complete list, as of the date hereof, of all pending claims and the claims
history of the Subject Companies for the past three (3) years (including with
respect to insurance obtained but not currently maintained).









27



--------------------------------------------------------------------------------






Section 3.15    Employee Benefits and Labor Relations.
(a)Each employee benefit plan within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and each other
severance pay, salary continuation, bonus, incentive, stock option, retirement,
profit sharing, deferred compensation or other employee benefit plan, contract,
program, fund, or arrangement (whether written or oral) and any trust, escrow,
or similar agreement related thereto, in each case maintained, contributed to,
or required to be contributed to, by any Subject Company or any organization
which, together with any Subject Company, would be treated as a “single employer
plan” within the meaning of Section 414(b) or (c) of the Code (an “ERISA
Affiliate”) or to which any Subject Company or ERISA Affiliate contributes (or
has any obligation to contribute) or is a party as of the date hereof, excluding
any Non-U.S. Employee Benefit Plan (as defined below)(collectively, the “U.S.
Employee Benefit Plans”) is listed on Section 3.15(a)(i) of the Sellers
Disclosure Letter. Except as set forth in Section 3.15(a)(ii) of the Sellers
Disclosure Letter: (i) each U.S. Employee Benefit Plan (other than any U.S.
Employee Benefit Plan that is a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, covered by Title IV of ERISA (a “U.S. Multiemployer
Plan”)) is in compliance in all material respects with applicable Law and has
been administered and operated in all material respects in accordance with its
terms; (ii) each U.S. Employee Benefit Plan (other than any U.S. Multiemployer
Plan) which is intended to be “qualified” within the meaning of Section 401(a)
of the Code is so qualified, has received a favorable determination letter or
opinion letter from the Internal Revenue Service (“IRS”) or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
IRS, and, to the Knowledge of Sellers, no event has occurred and no condition
exists which could reasonably be expected to result in the revocation of such
qualified status or any such determination letter or opinion letter; (iii) no
Subject Company, nor to the Knowledge of Sellers, any other Person has breached
any fiduciary duty under any applicable Law with respect to any U.S. Employee
Benefit Plan; (iv) the actuarial present value of the accumulated plan benefits
(whether or not vested) under any U.S. Employee Benefit Plan covered by Title IV
of ERISA (other than any U.S. Multiemployer Plan), as of the close of its most
recent plan year did not exceed the fair value of the assets allocable thereto;
(v) no U.S. Employee Benefit Plan covered by Title IV of ERISA (other than any
U.S. Multiemployer Plan) has been terminated and no proceedings have been
instituted to terminate or appoint a trustee to administer any such plan; (vi)
no “reportable event” (as defined in Section 4043 of ERISA) has occurred with
respect any U.S. Employee Benefit Plan covered by Title IV of ERISA (other than
any U.S. Multiemployer Plan); (vii) no U.S. Employee Benefit Plan (other than
any U.S. Multiemployer Plan) subject to Section 412 of the Code or Section 302
of ERISA has failed to satisfy the minimum funding standard within the meaning
of Section 412 of the Code or Section 302 of ERISA, or obtained a waiver of any
minimum funding standard or an extension of any amortization period under
Section 412 of the Code or of ERISA; (viii) the Subject Companies and each ERISA
Affiliate have made all contributions to each U.S. Multiemployer Plan required
by the terms of each such U.S. Multiemployer Plan or any collectively bargained
agreement; (ix) none of the Subject Companies nor any ERISA Affiliate has
incurred any unsatisfied withdrawal liability under Part 1 of Subtitle E of
Title IV of ERISA to any U.S. Multiemployer Plan and none of the Subject
Companies nor any ERISA Affiliate would be subject to any such withdrawal
liability if, as of close of the most recent fiscal year of any such plan ended
prior to the date hereof, any Subject Company or any ERISA Affiliate were to
engage in a complete withdrawal (as defined in Section 4203 of ERISA) or partial
withdrawal (as defined in Section 4205 of ERISA) from any such plan; (x) no
Subject Company, nor, to the Knowledge of Sellers, any other “disqualified
person” or “party in interest” (as defined in Section 4975(e)(2) of the Code and
Section 3(14) of ERISA, respectively) has engaged in any transactions in
connection with any U.S. Employee Benefit Plan that could reasonably be expected
to result in the imposition of a penalty pursuant to Section 502 of ERISA,
damages pursuant to Section 409 of ERISA or a tax pursuant to Section 4975 of
the Code; and (xi) no liability, claim,

28



--------------------------------------------------------------------------------




action or litigation, has been made, commenced or, to the Knowledge of Sellers,
threatened with respect to any U.S. Employee Benefit Plan (other than routine
claims for benefits payable in the ordinary course, and appeals of denied such
claims).
(b)Each employee benefit plan maintained by the Subject Companies, or to which
any Subject Company contributes (or has an obligation to contribute) as of the
date hereof, outside the U.S. primarily for the benefit of employees residing
outside the U.S., but excluding any such plan sponsored in whole or in part by
any government, governmental entity or union or employee organization or any
other person other than any of the Subject Companies (collectively, the
“Non-U.S. Employee Benefit Plans”) is listed on Section 3.15(b)(i) of the
Sellers Disclosure Letter. Except as set forth in Section 3.15(b)(ii) of the
Sellers Disclosure Letter: (i) each Non-U.S. Employee Benefit Plan is in
compliance in all material respects with applicable Law and has been
administered and operated in all material respects in accordance with its terms;
(ii) each Non-US Employee Benefit Plan which is intended to qualify for special
tax treatment meets the requirements for such treatment and no event has
occurred and no condition exists that would reasonably be expected to result in
the loss or revocation of such status; (iii) no Subject Company, nor, to the
Knowledge of Sellers, any other person has breached any fiduciary duty under
applicable law with respect to any Non-U.S. Employee Plan; (iv) no claim, action
or litigation has been made, commenced or, to the Knowledge of Sellers,
threatened in writing with respect to any Non-U.S. Employee Benefit Plan (other
than routine claims for benefits payable in the ordinary course, and appeals of
such denied claims); (v) each Non-U.S. Employee Benefit Plan that provides for
pension benefits is funded in compliance with all applicable Laws; and (vi) each
Non-U.S. Employee Benefit Plan required to be registered with applicable
Governmental Entities has been so registered and has been maintained in good
standing with the applicable Governmental Entities. The consummation of the
transactions contemplated by this Agreement will not result in (x) any
obligation of any member of the Subject Company to make any compensation or
benefit, (y) an increase in the amount of compensation or benefits or (y) the
acceleration of the vesting or timing of payment of any compensation or benefit,
in each case, payable to or in respect of any Employee.
(c)Section 3.15(c) of the Sellers Disclosure Letter sets forth all of the
collective bargaining agreements with labor unions to which any of the Subject
Companies is a party or bound as of the date hereof. The consent or the
consultation of or the formal rendering of advice by the employee representative
bodies referenced in Section 3.15(c) of the Sellers Disclosure Letter is not
required to execute this Agreement or to consummate the transactions
contemplated hereby. Except as set forth in Section 3.15(c) of the Sellers
Disclosure Letter, there has not been, there is not presently pending or
existing, and to the Knowledge of Sellers there is no threatened, (i) strike,
slowdown, picketing, or work stoppage, or (ii) any Proceeding against or
affecting any member of the Subject Companies relating to the alleged violation
of any Law pertaining to labor relations or employment matters, including any
charge or complaint filed by an employee or union with the Secretaría del
Trabajo y Previsión Social, Junta Federal y/o Local de Conciliación y Arbitraje
or any comparable Governmental Entity, organizational activity, or other labor
or employment dispute against or affecting any member of the Subject Companies
or their premises. Each of the Subject Companies has complied in all material
respects with all Laws relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar Taxes, occupational safety and
health, and plant closing including all obligations of the IMSS and SAR. Except
as set forth in Section 3.15(c) of the Sellers Disclosure Letter, no Subject
Companies member is liable for the payment of any compensation, damages, Taxes,
fines, penalties, or other amounts, however designated, for failure to comply
with any of the foregoing Laws.





29



--------------------------------------------------------------------------------






Section 3.16    Transactions with Related Parties.
(a)Section 3.16(a) of the Sellers Disclosure Letter sets forth a list of all
Related Party Transactions existing as of the date hereof.
(b)Except as set forth in Section 3.16(b) of the Sellers Disclosure Letter, (i)
no shareholder or officer of any Subject Company or any of their respective
Affiliates nor any family member within the first two degrees in ascending or
descending line, and within the first four degrees collaterally, of any of the
foregoing Persons has any direct or indirect ownership or other interest in any
Person with which any of the Subject Companies competes or has a business
relationship; (ii) no Seller or Affiliate of any Seller nor any family member
within the first two degrees in ascending or descending line, and within the
first four degrees collaterally of any of the foregoing Persons owns or holds
title to or possession, directly or indirectly, of any asset or Permit used or
required for the operation of the Subject Companies' business; and (iii) there
are no outstanding obligations (whether under Contract or otherwise) between any
Subject Company and such Seller or any of its Affiliates (other than the Subject
Companies).
(c)Except as set forth on Section 3.16(c) of the Sellers Disclosure Letter, none
of the Subject Companies are indebted to any of their shareholders, employees or
directors (or to their family members within the first two degrees in ascending
or descending line, and within the first four degrees collaterally) in any
amount whatsoever, other than for salaries, benefits and other compensation
incurred in the Ordinary Course of Business. Except as set forth on Section
3.16(c) of the Sellers Disclosure Letter, no shareholder, employee or director
(nor to their family members within the first two degrees in ascending or
descending line, and within the first four degrees collaterally) is indebted to
any of the Subject Companies in any amount whatsoever.
Section 3.17    Company Contracts.
(a)Section 3.17(a) of the Sellers Disclosure Letter lists those Contracts
(“Company Contracts”) to which the Subject Companies are as of the date hereof,
a party or by which the Subject Companies or any of their assets are bound or
otherwise subject, and that:
(i)create (A) any annual payment obligation of any of the Subject Companies of
more than $150,000 (or the equivalent amount in another currency) annually or
(B) aggregate payment obligations of the Subject Companies of more than $250,000
(or the equivalent amount in another currency);











30



--------------------------------------------------------------------------------






(ii)provide for annual capital expenditures in excess of $250,000 individually,
or in the aggregate, or for the disposition of any portion of the assets or
business of the Subject Companies in excess of $300,000;
(iii)is a customer, distribution, supply or agency Contract which is: (A)
reasonably likely to involve consideration of more than $150,000, in the
aggregate, over the term of such Contract; (B) has a remaining term of six (6)
months or more; or (C) is an agreement with a concessionaire;
(iv)is a partnership, joint venture or other similar Contract;
(v)is a Contract whereby any of the Subject Companies has granted to any Person
any right to use any Company Intellectual Property and any Contract whereby any
of the Subject Companies has been granted any right by any Person to license
and/or use Intellectual Property (“IP Licenses”);
(vi)is a Contract to which a Governmental Entity is a party;
(vii)limits or restricts any Subject Company from competing, engaging in any
business in any jurisdiction or from owning, operating, selling, transferring,
pledging or otherwise disposing of or encumbering any of its assets or in any
way participating in any business (in any capacity) (other than agreements
principally with respect to another subject matter that contain, as part
thereof, confidentiality or secrecy provisions);
(viii)evidences or governs Funded Indebtedness of any of the Subject Companies;
(ix)grants to any Person an option or a right of first refusal, first-offer or
similar preferential right to purchase or acquire any of the Subject Companies'
assets (tangible or intangible);
(x)creates any mortgage, pledge, conditional sales contract, security agreement,
factoring agreement or other similar agreement with respect to any of the
Company Personal Property or the Real Properties;
(xi)relates to any interest rate, foreign currency swap, derivative, hedging or
similar transaction; and
(xii)sets out any outstanding guaranty or indemnification obligation, direct or
indirect, by the Subject Companies.
(b)Notwithstanding anything to the contrary in this Section 3.17, “Company
Contracts” shall not include immaterial Contracts that will be fully performed
or satisfied as of or prior to Closing.







31



--------------------------------------------------------------------------------






(c)(i) All material Company Contracts are valid, binding and in full force and
effect and constitute legal, valid and binding obligations of the Subject
Companies and, to the Knowledge of Sellers, of the other parties thereto, and
are enforceable by and against the Subject Companies in accordance with their
respective terms (except as such enforceability may be affected by bankruptcy,
concurso mercantil, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally); (ii) neither the Subject Companies nor, to the Knowledge of Sellers,
any other Person is in material breach or violation or default under any Company
Contract; and (iii) to the Knowledge of Sellers, no event has occurred which
would result in a material breach of or default under, require any consent or
other action by any Person under, or give rise to any penalty or right of
termination, cancellation or acceleration of any right or obligation of the
Subject Companies or any Person or to a loss of any material benefit to which
any of the Subject Companies is entitled under (in each case, with or without
notice or lapse of time, or both) any Company Contract.
Section 3.18    Real Properties; Real Property Leases.
(a)Section 3.18(a) of the Sellers Disclosure Letter lists all real property
owned by any of the Subject Companies (“Real Properties”), including (i)
location and dimensions and (ii) the number of the public deed pursuant to which
such parcel of Real Property was acquired by a member of the Company Group
together with the registration data before the corresponding Public Registry of
Property. The respective Subject Company has good and marketable title over the
respective Real Properties, which title is free and clear of any Liens except
for Permitted Liens and those Liens identified in Section 3.18(a) of the Sellers
Disclosure Letter.
(b)Section 3.18(b) of the Sellers Disclosure Letter contains a list as of the
date hereof of all (i) real property leased to or from the Subject Companies;
and (ii) leases of material real property (collectively, the “Real Property
Leases”) to which any of the Subject Companies is a party (as lessee, sublessee,
sublessor or lessor). All Real Property Leases are valid, binding and in full
force and effect and constitute legal, valid and binding obligations of the
Subject Companies and, to the Knowledge of Sellers, of the other parties
thereto, and are enforceable by and against the Subject Companies in accordance
with their respective terms (except as such enforceability may be affected by
bankruptcy, concurso mercantil, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights generally); (ii) neither the Subject Companies nor, to the
Knowledge of Sellers, any other Person is in material breach or violation or
default under any such Real Property Lease.
(c)There are no limitations or contractual or legal restrictions that preclude
or restrict the ability to use any parcel of Real Property or any buildings,
structures or improvements located thereon for the uses for which they are
currently being used.
(d)Except as set forth on Section 3.18(d) of the Sellers Disclosure Letter, the
Subject Companies do not own, lease, operate or otherwise use, nor have the
Subject Companies owned, leased, operated or otherwise used, any manufacturing
plant or facility, blending station or distribution facility.





32



--------------------------------------------------------------------------------






Section 3.19    Bank Accounts. Section 3.19 of the Sellers Disclosure Letter
contains a complete and accurate list showing (i) the name and address of each
bank or other financial institution in which each of the Subject Companies has
an account or safe deposit box, the number and nature of any such account or any
such box and the names of all Persons authorized to draw thereon or to have
access thereto; and (ii) the names of all Persons, if any, holding powers of
attorney or other authority (express, implied or ostensible) from any of the
Subject Companies to enter into any contract or commitment on each of their
behalf and a summary statement of the terms thereof.
Section 3.20    Environmental Matters.
(a)Except as set forth in Section 3.20(a) of Sellers Disclosure Letter:
(i)each Subject Company is currently, and in the past five (5) years has been,
in compliance in all material respects with all Environmental Laws;
(ii)each Subject Company possesses and is in compliance with all applicable
permits, approvals, licenses, and certificates required under Environmental Law
to operate its business (the “Environmental Approvals”) are in full force and
effect and there is no Claim or proceeding in existence or in progress or, to
the Knowledge of Sellers, threatened, which may result in the cancellation,
revocation, temporary or permanent suspension or material modification of any
such Environmental Approval;
(iii)none of the Subject Companies has received any written notice from any
Governmental Entity or third party, and to the Knowledge of Sellers, there is no
pending or threatened claim, litigation, administrative proceeding, or
investigation with respect to any actual or alleged noncompliance by any Subject
Company with, or Liability of any Subject Company under, Environmental Laws;
(iv)none of the Subject Companies is undertaking or has planned any
investigation, remedial action or other works in respect of any Hazardous
Substance present or allegedly present in soil, sub-soil, surface water,
sub-surface water or groundwater at, in, on, under, or in any way materially
affecting any Real Property or any other property owned or occupied by any of
the Subject Companies or any other location, whether voluntarily or pursuant to
a regulatory or other notice or mandate; and
(v)the Real Property is not and, to the Knowledge of Sellers, has not at any
time been deemed by any Governmental Entity or under any Environmental Laws, as
a Hazardous Substances disposal site, Hazardous Substances handling facility,
contaminated site, environmental emergency or environmental contingency.
(b)Each of the Subject Companies have made available to the Purchaser true and
complete copies and results of any material reports, certificates, studies,
analyses, tests, or monitoring initiated by and in the possession of any of the
Subject Companies pertaining to Hazardous Substances at, in, on, or under any
property owned or occupied by any of the Subject Companies.



33



--------------------------------------------------------------------------------




    
Section 3.21    Brokers. Except for HSBC Securities (USA) Inc. and J.P. Morgan
Securities LLC, no broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission from the Sellers or the Subject
Companies in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Subject Companies or for
which any Subject Company has any Liabilities.
Section 3.22    Inventory. All inventory of the Subject Companies, whether or
not reflected in the Financial Statements consists of a quality and quantity
usable and salable in the Ordinary Course of Business, all of which has been
written off or written down to net realizable value in the Financial Statements,
or on the accounting records of the Subject Companies as of the Closing, as the
case may be. The quantities of each item of inventory (whether raw materials,
work-in-process, or finished goods) are not excessive, but are reasonable in the
present circumstances of the Subject Companies.
Section 3.23    Proceedings. Sellers have not received written notice of any
Proceedings that are pending that challenge, or that may have the effect of
preventing, delaying, making illegal any of the transactions contemplated by
this Agreement and, to the Knowledge of Sellers, no such Proceedings are
threatened.
Section 3.24    Product Liability.
(a)During the past five (5) years, no product liability, product warranty,
recall or similar claims have been made against any Subject Company. No Subject
Company has received (in connection with any product manufactured, sold or
distributed by, or in connection with any service provided in connection with,
the business of the Subject Companies) notice of any (i) claim or allegation of
personal injury, death, or property or economic damages, (ii) product recall,
(iii) claim for punitive or exemplary damages, (iv) claim for contribution or
indemnification, or (v) claim for injunctive relief.
(b)To the Knowledge of Sellers, no Subject Company, nor any predecessor or
Affiliate thereof, has manufactured, sold, distributed, marketed or installed
any asbestos or lead containing products, where the asbestos or lead quantities
or qualities in such products would have been in breach of the standards
permitted by the applicable Law in force during such period. No Subject Company
has in the last twenty (20) years received (in connection with any product
containing asbestos or lead manufactured, sold or distributed by the business of
the Subject Companies) notice of any (i) claim or allegation of personal injury,
death, or property or economic damages, (ii) product recall, (iii) claim for
punitive or exemplary damages, (iv) claim for contribution or indemnification or
(v) claim for injunctive relief, in each case, related to asbestos or lead
containing products.
Section 3.25    No Additional Representations. Except for the representations
and warranties contained in this Article III, neither such Seller nor any other
Person on behalf of such Seller makes any express or implied representation or
warranty with respect to such Seller or the Subject Companies or with respect to
any other information provided to Purchasers in connection with the transactions
contemplated by this Agreement, and each Purchaser acknowledges that it has not
relied on any representation or warranty by any Person in entering into this
Agreement other than the representations and warranties set forth in this
Article III. Except as expressly set forth herein, the condition of the assets
of the Subject Companies shall be “as is” and “where is” and such Seller makes
no warranty of merchantability, suitability, fitness for a particular purpose or
quality with respect to any of the tangible assets of the Subject Companies or
as to the condition or workmanship thereof or the absence of any defects
therein, whether latent or patent. Such Seller

34



--------------------------------------------------------------------------------




is not, directly or indirectly, making any representations or warranties
regarding any pro-forma financial information, financial projections or other
forward-looking statements of Subject Companies. It is understood that any Due
Diligence Materials made available to Purchasers or their Affiliates or their
respective Representatives do not, directly or indirectly, and shall not be
deemed to, directly or indirectly, contain representations or warranties of such
Seller or its Affiliates or its Representatives.


Article IV
REPRESENTATIONS AND WARRANTIES OF PURCHASERS


Purchasers hereby jointly represent and warrant, as of the date hereof and as of
the Closing, to the Sellers as follows:
Section 4.1    Due Organization, Good Standing and Corporate Power of
Purchasers.
Purchasers are validly existing and in good standing (or the equivalent thereof)
under the Laws of Ohio and Curacao, respectively, and have the requisite
corporate power and authority and all necessary governmental licenses,
authorizations, permits, consents and approvals to own, lease and operate their
properties and to carry on their businesses as now being conducted. Each
Purchaser is duly qualified or licensed to do business and is in good standing
in each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary.
Neither Purchaser is in violation of any of the provisions of its certificate of
incorporation or by-laws.
Section 4.2    Authorization; Non-contravention.
(a)Each Purchaser has the requisite corporate power and authority and has taken
all corporate or other action necessary to execute and deliver this Agreement,
the Escrow Agreement and all other instruments and agreements to be delivered by
each Purchaser as contemplated hereby and thereby, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by each Purchaser of this
Agreement, the Escrow Agreement and all other instruments and agreements to be
delivered by Purchasers as contemplated hereby and thereby, the consummation by
them of the transactions contemplated hereby and thereby and the performance of
their obligations hereunder and thereunder have been duly authorized and
approved by the board of directors of each Purchaser. This Agreement and the
Escrow Agreement have been, and all other instruments and agreements to be
executed and delivered by Purchasers as contemplated hereby and thereby will be,
duly executed and delivered by each Purchaser. Assuming that this Agreement and
the Escrow Agreement constitute legal, valid and binding obligations of Sellers
and each other Person (other than Purchasers) party thereto, this Agreement and
the Escrow Agreement constitute legal, valid and binding obligations of each
Purchaser, enforceable against each Purchaser in accordance with their terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors' rights generally. Assuming that all other instruments and agreements
to be delivered by Purchasers as contemplated hereby and thereby constitute
legal, valid and binding obligations of Sellers and each other Person (other
than Purchasers) party thereto, such instruments and agreements will constitute
legal, valid and binding obligations of Purchaser enforceable against Purchasers
in accordance with their terms, except as such enforcement may be limited by
applicable

35



--------------------------------------------------------------------------------






bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors' rights generally.
(b)The execution and delivery of this Agreement and all other instruments and
agreements to be delivered by Purchasers as contemplated hereby do not, and the
consummation of the transactions contemplated hereby and thereby will not (i)
conflict with any of the provisions of the certificate of incorporation or
by-laws or equivalent charter documents of each Purchaser, as amended to the
date of this Agreement; (ii) conflict with or result in breach of, or constitute
a default under, or result in the acceleration of any obligation or loss of any
benefits under, any material Contract or other instrument to which each
Purchaser is a party or by which each Purchaser or any of its properties or
assets is bound; or (iii) subject to (A) the applicable Antitrust Laws and (B)
the approval of the board of directors of each Purchaser, contravene any Law or
any Order applicable to Purchasers or by which any of their properties or assets
are bound.
Section 4.3    Consents and Approvals. Assuming all required Antitrust Filings
are made, and clearances thereunder received, no consent of or filing with any
Governmental Entity or any other Person must be obtained or made in connection
with (i) the execution and delivery of this Agreement by Purchasers; or (ii) the
consummation by Purchasers of the transactions contemplated by this Agreement,
other than the approval of the Foreign Investment Approval.
Section 4.4    Broker's or Finder's Fee. Except for Goldman Sachs & Co. no
agent, broker, Person or firm acting on behalf of Purchasers is or shall be
entitled to any fee, commission or broker's or finder's fees in connection with
this Agreement or any of the transactions contemplated hereby from any of the
Sellers.
Section 4.5    Financing. Purchasers, on the Closing Date, will have sufficient
funds available, in each of such cases so as to enable them to consummate the
purchase of the Shares and the other transactions contemplated by this
Agreement.
Section 4.6    Solvency. Assuming the accuracy of all of the Sellers'
representations and warranties, immediately after giving effect to the
transactions contemplated by this Agreement, Purchasers and their respective
Subsidiaries shall be Solvent. For purposes of this Agreement, “Solvent” when
used with respect to any Person, means that, as of any date of determination,
(a) the Present Fair Salable Value of its assets will, as of such date, exceed
all of its liabilities, contingent or otherwise, as of such date, (b) such
Person will not have, or have access to, as of such date, an unreasonably small
amount of capital for the business in which it is engaged or will be engaged and
(c) such Person will be able to pay its debts as they become absolute and
mature, in the Ordinary Course of Business, taking into account the timing of
and amounts of cash to be received by it and the timing of and amounts of cash
to be payable on or in respect of its indebtedness, in each case, after giving
effect to the transactions contemplated by this Agreement. For purposes of the
definition of “Solvent” (i) “debt” means liability on a “claim” and (ii) “claim”
means (A) any right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured or (B) the right to an equitable
remedy for a breach in performance if such breach gives rise to a right to
payment, whether or not such equitable remedy is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured. “Present Fair Salable Value”
means the amount that may be realized if the aggregate assets of such Person
(including goodwill) are sold as an entirety with reasonable promptness in an
arm's length transaction under present conditions for the sale of comparable
business enterprises.



36



--------------------------------------------------------------------------------




    
Section 4.7    Proceedings. Purchasers have not received, as of the date hereof,
written notice of any Proceedings that are pending that challenge, or that may
have the effect of preventing, delaying, making illegal any of the transactions
contemplated by this Agreement and, to the Knowledge of Purchasers, no such
Proceedings are threatened.
Section 4.8    Experienced Investor. Each Purchaser (i) is an investor
experienced in the ownership of businesses similar to the Subject Companies;
(ii) has knowledge and experience in financial, business and investment matters
as to be capable of evaluating the merits and risks of the transactions
contemplated by this Agreement; and (iii) has the ability to bear the economic
risks of the transactions contemplated by this Agreement.
Section 4.9    Investigation by Purchasers. Purchasers have conducted their own
independent investigation, verification, review and analysis of the business,
operations, assets, liabilities, results of operations, financial condition,
technology and prospects of the Subject Companies, which investigation, review
and analysis was conducted by Purchasers and their respective Affiliates and to
the extent Purchasers deemed appropriate. In entering into this Agreement, each
Purchaser acknowledges that it has relied solely upon the aforementioned
investigation, review and analysis and not on any factual representations or
opinions of the Sellers (except the specific representations and warranties of
Sellers set forth in Article III), and each Purchaser acknowledges and agrees,
to the fullest extent permitted by Law, that:
(i)Purchasers have not relied on any oral or written representation or warranty,
either express or implied, as to the accuracy or completeness of (A) any of the
information set forth in management presentations relating to the Subject
Companies made available to Purchasers, their Affiliates or their respective
Representatives, in materials made available in any “data room” (virtual or
otherwise), including any cost estimates delivered or made available, financial
projections or other projections, in presentations by the management of the
Subject Companies, in “break-out” discussions, in responses to questions
submitted by or on behalf of Purchasers, their Affiliates or their respective
Representatives, whether orally or in writing, in materials prepared by or on
behalf of the Company, or in any other form (such information, collectively,
“Due Diligence Materials”), or (B) the pro-forma financial information,
projections or other forward-looking statements of the Subject Companies, in
each case in expectation or furtherance of the transactions contemplated by this
Agreement;
(ii)without limiting the generality of the foregoing, Sellers make no
representation or warranty regarding any third party beneficiary rights or other
rights which Purchasers might claim under any studies, reports, tests or
analyses prepared by any third parties for the Subject Companies, even if the
same were made available for review by any Purchaser or their respective
Representatives; and









37



--------------------------------------------------------------------------------






(iii)without limiting the generality of the forgoing, Purchasers expressly
acknowledge and agree that none of the documents, information or other materials
provided to them at any time or in any format by the Company or any of its
Affiliates or Representatives constitute legal advice, and Purchasers waive all
rights to assert that they received any legal advice from Sellers, any of their
Affiliates, or any of their respective Representatives or counsel, or that it
had any sort of attorney-client relationship with any of such Persons.
Section 4.10    Exclusivity of Representations. The representations and
warranties made by Purchasers in this Article IV are the exclusive
representations and warranties made by Purchasers. Purchasers hereby disclaim
any other express or implied representations or warranties with respect to
themselves or any other Person.


Article V
COVENANTS


Section 5.1    Access to Information Concerning Properties and Records. Sellers,
after the date hereof through Closing Date, shall, and shall cause the Subject
Companies to, (i) provide, to Purchasers and their Representatives access, as
reasonably requested in writing by Purchasers, to the offices, properties, books
and records of the Subject Companies (it being understood that such access will
be coordinated through Primary Seller, and granted during regular business hours
upon reasonable advance notice in writing, and provided that any such access by
Purchasers shall not unreasonably interfere with the conduct of the business of
the Subject Companies); and (ii) furnish to Purchasers and their Representatives
such financial and operating data and other information relating to the Subject
Companies as such Persons may reasonably request; provided, that, Purchasers
will not have access to (A) individual performance or evaluation records; (B)
information that is subject to attorney-client privilege or other privilege; (C)
information that, in the reasonable opinion of Sellers or the Subject Companies,
would (1) result in a breach of confidentiality obligations to which Sellers or
the Subject Companies are bound or (2) result in a violation of applicable Laws,
including Antitrust Laws; and provided, further, (3) that such access shall not
unreasonably disrupt the operations of the Subject Companies. No investigation
by Purchasers or other information received by Purchasers shall operate as a
waiver or otherwise affect any representation, warranty or agreement given or
made by the Sellers hereunder.
Section 5.2    Confidentiality.
(a)Information obtained by Purchasers and their Representatives in connection
with the transactions contemplated by this Agreement shall be subject to the
provisions of the Confidentiality Agreement by and between the Company and
Primary Purchaser, dated July 23, 2012 (the “Confidentiality Agreement”).





38



--------------------------------------------------------------------------------






(b)Each Seller acknowledges that it is in possession of Confidential Material.
Each Seller shall, and shall cause its current shareholders to treat
confidentially and not disclose all or any portion of such Confidential Material
and will use such Confidential Material solely for the purpose of consummating
the transactions contemplated by this Agreement and for no other purpose. Each
Seller acknowledges and agrees that such Confidential Material is proprietary
and confidential in nature and may be disclosed to its Representatives only to
the extent necessary for such Seller to consummate the transactions contemplated
by this Agreement. If such Seller or its current shareholders are requested or
required to disclose (after such Seller has used its commercially reasonable
efforts (litigation excepted) to avoid such disclosure and, to the extent not
prohibited by Law, after promptly advising and consulting with Purchasers about
such Seller's intention to make, and the proposed contents of, such disclosure)
any of the Confidential Material (whether by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process), to the
extent not prohibited by Law, such Seller shall provide Purchasers with prompt
notice of such request so that Purchasers may seek an appropriate protective
order or other appropriate remedy. At any time that such protective order or
remedy has not been obtained, such Seller may disclose only that portion of the
Confidential Material which such Person's counsel advises is legally required to
disclose or of which disclosure is required to avoid sanction for contempt or
any similar sanction, and such Seller shall exercise its commercially reasonable
efforts (excluding litigation), at Purchasers' sole cost, to obtain assurance
that confidential treatment will be accorded to such Confidential Material so
disclosed.
Section 5.3    Conduct of the Business of the Subject Companies Pending the
Closing Date.
(a)Sellers agree that during the period commencing on the date hereof and ending
on the Closing Date, the Company shall, and shall cause each of the Company's
Subsidiaries to, conduct their respective operations (including their respective
working capital practices) only in the Ordinary Course of Business consistent
with past practice, including by complying in all material respects with all
applicable Laws, maintaining all assets and properties of, or used by the
Subject Companies, and timely filing all Tax Returns and timely paying all Taxes
due as well as timely withholding and paying all Taxes required to be withheld
and paid prior to the Closing Date, and to use their commercially reasonable
efforts to preserve intact their respective business organizations, keep
available the services of their officers and employees and maintain their
respective relationships with licensors, suppliers, distributors, clients and
others having business relationships with them.
(b)From the date hereof and until the earlier to occur of the Closing Date or
such date as this Agreement is terminated in accordance with Article VII,
Sellers agree that, except as (i) expressly required or permitted by this
Agreement; (ii) required by applicable Law; or (iii) as otherwise consented to
in advance in writing by Purchasers provided that such consents do not violate
applicable Law (which consent shall not be unreasonably withheld, delayed or
conditioned), Sellers shall cause the Subject Companies not to:
(i)sell any material assets of the Subject Companies or purchase any material
asset, other than assets sold and purchased in the Ordinary Course of Business;







39



--------------------------------------------------------------------------------






(ii)create, incur or assume any Funded Indebtedness;
(iii)grant, create, incur or suffer to exist any Liens, other than Permitted
Liens, on any assets, properties or shares of capital stock of the Subject
Companies;
(iv)split, combine or reclassify any of the capital stock of the Subject
Companies or issue or authorize or propose the issuance of any other securities
in respect of, in lieu of or in substitution for, shares of the capital stock of
the Subject Companies;
(v)issue or grant options, warrants, rights to purchase, or any other instrument
that is convertible into, any securities with respect to the Subject Companies;
(vi)repurchase, directly or indirectly, redeem or otherwise acquire any shares
of the capital stock of the Subject Companies or any securities convertible into
or exercisable for any shares of the capital stock thereof, except, in each
case, in respect of acquisitions of shares representing the stated capital of
any of the Subject Companies from third parties;
(vii)transfer, sell, dispose of, or agree to transfer, sell or dispose of, the
shares of the Subject Companies, or enter into any agreement to do, or with
respect to, any of the foregoing;
(viii)merge or consolidate with any other Person or acquire any amount of stock
or assets of any other Person;
(ix)commence any Proceeding or file any petition in any court relating to
bankruptcy, concurso mercantil, reorganization, insolvency, dissolution,
liquidation or relief from debtors;
(x)grant to any Employee any increase in base salary, incentive compensation,
severance benefits or aggregate employee benefits, except as may be required
under existing agreements or applicable Law or in the Ordinary Course of
Business;
(xi)enter into, modify or amend in any respect or terminate any Company Contract
or Company Permit except for renewals, extensions or other modifications or
amendments in the Ordinary Course of Business;
(xii)cause or permit any amendment, supplement, waiver or modification to or of
any of their organizational documents;
(xiii)make capital expenditures in excess of $21,000,000 in the aggregate;
(xiv)prepay any accounts payable or delay or make cash payments of trade
payables, other than, in the Ordinary Course of Business consistent in amount,
frequency and type with past practice;





40



--------------------------------------------------------------------------------






(xv)make any loan, advance or capital contribution to or investment in any
Person (other than loans, advancements or capital contribution to a Company
Subsidiary);
(xvi)other than in the Ordinary Course of Business, forgive, cancel, compromise,
waive, release or fail to pay any debts, claims or rights in excess of $250,000
in the aggregate;
(xvii)change the accounting methods, practices or procedures applicable to the
Subject Companies, except as required by applicable GAAP or applicable Law;
(xviii)other than in the Ordinary Course of Business, sell, transfer, assign,
license or permit to lapse or abandon any Company Intellectual Property;
(xix)(a) make, change or revoke any Tax election, settle or compromise any Tax
claim or Liability or enter into a settlement or compromise, or change (or make
a request to any taxing authority to change) any material aspect of its method
of accounting for Tax purposes, or (b) prepare or file any Tax Return (or any
amendment thereof) unless such Tax Return shall have been prepared in a manner
consistent with past practice and the Sellers shall have provided Purchasers a
copy thereof (together with supporting papers) at least three Business Days
prior to the due date thereof for Purchasers to review and approve (such
approval not to be unreasonably withheld, conditioned or delayed);
(xx)declare, set aside or pay any cash or non-cash dividend or other cash or
non-cash distribution with respect to its shares of stock;
(xxi)enter into, modify or terminate any collective bargaining agreement of the
Subject Companies or, through negotiation or otherwise, make any commitment or
incur any liability to any labor organization with respect to the Subject
Companies other than as required by Law and in the Ordinary Course of Business;
or
(xxii)agree, whether in writing or otherwise, to do any of the actions or
omissions described in paragraph (i) through (xxi) above.
Section 5.4    Exclusive Dealing. During the period from the date of this
Agreement through and including the Closing Date, Sellers shall not, and shall
cause the Subject Companies and the respective Representatives and Affiliates of
the Subject Companies, to refrain from taking any action to, directly or
indirectly, approve, authorize, encourage, initiate, solicit, or engage in
discussions or negotiations with, or provide any information to, any Person
other than Purchasers and their Representatives concerning any Alternate
Transaction, (as defined below) and Sellers shall prevent any of the Subject
Companies from entering into any Alternate Transaction. For purposes hereof, an
“Alternate Transaction” means (i) any stock purchase, merger, consolidation,
reorganization, change in organizational form, spin-off, split-off,
recapitalization, sale of equity interests or other similar transaction
involving the Subject Companies; (ii) any sale of all or any significant portion
of the assets of the Subject Companies; (iii) any other transaction in respect
of the Subject Companies which results directly or indirectly, in a change of
control of the Subject Companies or sale of any minority equity interest in the
Subject Companies; or (iv) any other transaction or series of transactions which
has substantially similar economic effects, in each such case, in which
transaction Purchasers do not participate. Neither Sellers nor the Subject
Companies will vote their capital stock of the

41



--------------------------------------------------------------------------------






Subject Companies in favor of any purchase of any capital stock of the Subject
Companies or any other Alternate Transaction.
Section 5.5    Commercially Reasonable Efforts; Consents. Subject to the terms
and conditions contained in this Section 5.5 and Section 5.9, the Parties shall
cooperate and use their respective commercially reasonable efforts to take, or
cause to be taken, all appropriate action, and to make, or cause to be made, all
filings necessary, proper or advisable under applicable Laws and to consummate
and make effective the transactions contemplated by this Agreement, including
their respective commercially reasonable efforts to obtain, prior to the Closing
Date, all permits, consents, approvals, authorizations, qualifications and
Orders of Governmental Entities and parties to the Company Contracts as are
necessary for the consummation of the transactions contemplated by this
Agreement and to fulfill the conditions to consummation of the transactions
contemplated hereby set forth in Section 6.2 and Section 6.3.
Section 5.6    Public Announcements. Primary Seller and Primary Purchaser each
shall (i) consult with each other before issuing any press release or otherwise
making any public statement with respect to the transactions contemplated by
this Agreement; (ii) provide to the other Primary Party for review a copy of any
such press release or public statement; and (iii) not issue any such press
release or make any such public statement prior to such consultation and review
and the receipt of the prior consent of the other Primary Party, unless and only
to the extent, in the reasonable judgment of such Primary Party upon the advice
of its counsel, disclosure is required by applicable Law (including the periodic
reporting requirements under the Exchange Act) or under the rules of any
securities exchange on which the securities of such party or any of its
Affiliates are listed; provided that, to the extent so required by applicable
Law, the Primary Party intending to make such release shall use its commercially
reasonable efforts consistent with applicable Law to consult with the other
Primary Party in advance of such release with respect to the text thereof.
Section 5.7    Notification of Certain Matters. Purchasers, on the one hand, and
Sellers on the other hand, shall use their respective commercially reasonable
efforts to promptly notify each other of (i) any material actions, suits, claims
or proceedings in connection with the transactions contemplated by this
Agreement commenced or, to the Knowledge of Sellers or the Knowledge of
Purchasers, threatened, against Sellers, the Subject Companies or Purchasers, as
the case may be; (ii) the occurrence or non-occurrence of any fact or event
which would be reasonably likely to cause any condition set forth in Article VI
not to be satisfied; (iii) any notice of, or other communication relating to, a
default or event that, with notice or lapse of time or both, would become a
default under any Company Contract; (iv) the occurrence or existence of any
fact, circumstance or event which could result in any representation or warranty
made by Sellers or Purchasers, as the case may be, in this Agreement or in any
schedule, exhibit or certificate or delivered herewith, to be untrue or
inaccurate; (v) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement; or (vi) the occurrence of any
event, circumstance, development, state of facts, occurrence, change or effect
which has had a Material Adverse Effect or the occurrence or non-occurrence of
any event, circumstance, development, state of facts, occurrence, change or
effect which would not, individually or in the aggregate, result in a Material
Adverse Effect; provided, however, that no such notification shall affect the
representations, warranties, covenants or agreements of the Parties (or remedies
with respect thereto) or the conditions to the obligations of the Parties under
this Agreement; provided, further that a breach of this Section 5.7 shall not be
considered for purposes of determining the satisfaction of the closing
conditions set forth in Article VI or give rise to a right of termination under
Article VII or a right to indemnification under Article VIII if the underlying
breach or breaches with respect to which the other party failed to give notice

42



--------------------------------------------------------------------------------






would not result in the failure of the closing conditions set forth in Article
VI or would not result in the ability of such non-breaching Party to terminate
this Agreement or to obtain indemnification, as the case may be.
Section 5.8    Supplements to Schedules. Primary Seller may deliver to Primary
Purchaser no later than the end of the third Business Day prior to the Closing
Date a true and complete schedule of changes (the “Update Schedule”), which
changes are to any of the information contained in the Sellers Disclosure Letter
delivered in connection with the execution of this Agreement (including changes
relating to any other representations or warranties in Article III as to which
no matters have been set forth in the Sellers Disclosure Letter as of the date
hereof but as to which such matter would have been required to be set forth in
the Sellers Disclosure Letter if such matter had existed on the date hereof) and
which changes would render any representation or warranty inaccurate or
incomplete at any time after the date of this Agreement until the Closing Date.
Furthermore, the only changes which may be included on the Update Schedule are
those which are related to events or circumstances that occurred after the date
of this Agreement.
Section 5.9    Antitrust Laws.
(a)Each Party shall use its commercially reasonable efforts to: (i) as promptly
as practicable, take all actions necessary to file or cause to be filed the
filings required of it or any of its Affiliates under any applicable Antitrust
Laws in connection with this Agreement and the transactions contemplated hereby
(the “Antitrust Filings”); (ii) obtain the required consents and clearance from
Antitrust Authorities, as promptly as practicable, and in any event prior to the
End Date; (iii) use their respective commercially reasonable efforts to comply
with (or properly reduce the scope of) any formal or informal request for
additional information or documentary material received by it or any of its
Affiliates from any Antitrust Authority.
(b)Each Party shall use its commercially reasonable efforts to (i) consult and
cooperate with each other and consider in good faith the views of the other
Party in connection with any analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any party in connection with proceedings under or relating to any Antitrust
Laws; (ii) promptly notify the other Party of any material written communication
made to or received by it from any Antitrust Authority regarding any of the
transactions contemplated hereby, and, subject to applicable Law, if
practicable, permit the other Party to review in advance any proposed written
communication to any such Antitrust Authority and incorporate the other Party's
reasonable comments; and (iii) consult, to the extent practicable, with the
other Party in advance of any material meeting or teleconference with any
Governmental Entity and, to the extent not prohibited by the Governmental
Entity, give the other Party the opportunity to attend and participate in such
meetings or teleconferences.











43



--------------------------------------------------------------------------------






(c)Purchasers shall not, and shall cause their Affiliates not to, acquire or
agree to acquire, by merging with or into or consolidating with, or by
purchasing a substantial portion of the assets of or equity in, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets, if the entering into of a definitive agreement relating to,
or the consummation of such acquisition, merger or consolidation could
reasonably be expected to: (i) impose any delay in the obtaining of, or increase
the risk of not obtaining, any consents of any Governmental Entity necessary to
consummate the transactions contemplated hereby or the expiration or termination
of any applicable waiting period; (ii) in any way increase the risk of any
Governmental Entity entering an Order prohibiting or conditioning the
consummation of the transactions contemplated hereby; (iii) in any way increase
the risk of not being able to remove any such Order on appeal or otherwise; or
(iv) in any way materially delay or prevent the consummation of the transactions
contemplated hereby.
(d)Purchaser shall be responsible for the payment of all filing fees in
connection with the Antitrust Filings under the Antitrust Laws.
Section 5.10    Preservation of Records. For a period of seven (7) years after
the Closing Date, Purchasers shall cause the Subject Companies to preserve and
retain, all corporate, accounting, tax, legal, auditing, human resources and
other books and records of the Subject Companies (including (i) any documents
relating to any governmental or non-governmental claims, actions, suits,
proceedings or investigations; and (ii) all Tax Returns, schedules, work papers
and other material records or other documents relating to the conduct of the
business and operations of the Subject Companies prior to the Closing Date.
Notwithstanding the foregoing, during such seven-year period, Purchasers may
cause the Subject Companies to dispose of any such books and records which are
offered to, but not accepted by, Primary Seller. Notwithstanding any other
provisions hereof, the obligations of Purchasers contained in this Section 5.10
shall be binding upon the successors and assigns of Purchasers. In the event
Purchasers, or any of their respective successors or assigns, (i) consolidates
with or merges into any other Person; or (ii) transfers all or substantially all
of its properties or assets to any Person, then, and in each case, proper
provision shall be made so that the successors and assigns of Purchasers, as the
case may be, honor the indemnification and other obligations set forth in this
Section 5.10.
Section 5.11    Employee Benefits.
(a)For the period commencing on the Closing Date and ending on December 31,
2013, Purchasers shall provide or cause the Subject Companies to provide to all
current and former employees in the U.S. and Canada of the Subject Companies
(“Company Employees”) (i) a salary or wage level and bonus opportunity at least
equal to the salary or wage level and bonus opportunity to which they were
entitled immediately prior to the Closing Date; and (ii) benefits, perquisites
and other terms and conditions of employment that are substantially equivalent
to the benefits, perquisites and other terms and conditions that they were
entitled to receive immediately prior to the Closing Date (including benefits
pursuant to qualified and non-qualified retirement and savings plans (as
permitted by Law), medical, dental and pharmaceutical plans and programs,
severance plans and policies and equity-based and incentive compensation plans).
Notwithstanding the foregoing sentence (but not in limitation thereof),
following the Closing Date, Purchasers may terminate or cause to be terminated
the employment of any Company Employee subject to the payment



44



--------------------------------------------------------------------------------






and satisfaction of severance benefits, and other entitlements of such Company
Employee in connection with such termination and/or under any applicable
employment agreement as required by applicable Law.
(b)With respect to each employee benefit plan, policy or practice, including
severance, vacation and paid time off plans, policies or practices, sponsored or
maintained by Purchasers or their Affiliates, Purchasers shall cause the Subject
Companies to grant or cause to be granted to all Company Employees from and
after the Closing Date credit for all service with the Subject Companies, and
their respective predecessors, prior to the Closing Date for all purposes
(including eligibility to participate, vesting credit, eligibility to commence
benefits, benefit accrual, early retirement subsidies and severance) as
permitted by Law.
(c)For the period commencing on the Closing Date and ending on December 31,
2013, (i) Purchasers shall cause the Subject Companies to ensure that no
limitations or exclusions as to pre-existing conditions, evidence of
insurability or good health, waiting periods or actively-at-work exclusions or
other limitations or restrictions on coverage are applicable to any Company
Employees or their dependents or beneficiaries under any welfare benefit plans
in which such employees may be eligible to participate; and (ii) Purchasers
shall cause the Subject Companies to provide, and the Subject Companies
immediately following the Closing agree to provide or cause to be provided, that
any costs or expenses incurred by Company Employees (and their dependents or
beneficiaries) up to (and including) the Closing Date shall be taken into
account for purposes of satisfying applicable deductible, co-payment,
coinsurance, maximum out-of-pocket provisions and like adjustments or
limitations on coverage under any such welfare benefit plans.
Section 5.12    Non-Competition; Non-Interference. In consideration of the
purchase of the Shares by Purchasers, from the Closing Date until the third
anniversary of the Closing Date, none of the Sellers nor any Person set forth in
Section 5.12 of the Sellers Disclosure Letter shall:
(i)within any jurisdiction or marketing area in which the Subject Companies are
doing business as of the Closing Date (including Mexico, the U.S., Canada and
Central America), directly or indirectly own, manage, operate, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, any business of the type and character
engaged in and competitive with that conducted by the Subject Companies within
the two years prior to the Closing Date (any such business, a “Competing
Business”). For these purposes, (A) ownership of securities of four percent (4%)
or less of any class of securities of a publicly traded company shall not be
considered to be competition to the extent such investment is merely of a
passive nature and no rights to designate board members or officers in the
company are granted to the Sellers or such Person pursuant to that investment,
and (B) the sale of Comex branded products in Central America, other than
Guatemala, shall not be considered to be competition;
(ii)persuade or attempt to persuade any potential customer or client to which
the Sellers or any of the Subject Companies have made a presentation, or with
which the Sellers or any of the Subject Companies have had discussions, not to
purchase products sold or otherwise commercialized by any of the Subject
Companies; or





45



--------------------------------------------------------------------------------






(iii)solicit for Sellers or any Person other than the Purchasers or any of the
Subject Companies the business of any Person which is a customer or client of
the Sellers or any of the Subject Companies, or was their customer or client
within one (1) year prior to the date of this Agreement or in any way interfere
with the relationship between the Purchasers or any of the Subject Companies and
any such Person or business relationship (including making any negative or
disparaging statements or communications about the Purchasers or any of the
Subject Companies).
Section 5.13    Non-Solicitation of Employees. From and after the Closing Date,
no Seller nor any Person set forth in Section 5.12 of the Sellers Disclosure
Letter shall, for a period of three (3) years after the Closing Date, employ or
solicit for employment any employee of the Subject Companies identified in
Section 1.1(c) of the Sellers Disclosure Letter plus their immediate direct
reports from time to time.
Section 5.14    Release.
(a)Each Seller, in each case on behalf of itself and its successors and assigns,
and all Persons claiming by, through, or under any of them, jointly and
severally (each, a “Related Person”), hereby fully and irrevocably releases,
acquits and forever discharges Purchasers and the Subject Companies and each of
their respective past, present and future officers, directors, shareholders,
managing directors, representatives, employees, principals, agents, Affiliates,
Subsidiaries (direct and indirect), joint ventures, predecessors, successors and
assigns, (collectively, the “Released Parties”), from any and all losses,
claims, demands, rights, encumbrances, contracts (other than, if applicable,
employment contracts), covenants or proceedings, of whatever kind or nature in
Law, equity or otherwise, whether known or unknown, and whether or not concealed
or hidden, all of which such Seller or any Related Person now owns or holds or
has at any time owned or held or may hereafter own or hold against any Released
Party at any time related to any matter occurring on or prior to the Closing
Date, relating to the business, affairs, governance or management of any Subject
Company, except for (i) rights and claims arising under this Agreement, (ii)
rights directly arising from such Person's employment with any of the Subject
Companies, including rights to unpaid salary, wages, health and welfare
benefits, expense reimbursement consistent with company policies and rights
under any employment agreement, (iii) rights to indemnification, if any, under
the organizational documents of the Subject Companies, and (iv) rights and
claims arising under any existing contractual relationship.
(b)Each Seller hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against the Released Parties, based
upon any matter released hereby.
Section 5.15    Transaction Expenses. Purchasers and Sellers shall bear their
own respective costs and expenses, including fees and disbursements of
attorneys, accountants, brokers, financial and other advisors and service
providers, travel and entertainment expenses, and meeting and presentation
expenses, incurred or to be incurred in connection with the negotiation,
preparation and execution of this Agreement and the consummation of the
transactions contemplated hereby and the Closing. Sellers shall pay all Company
Transaction Expenses.





46



--------------------------------------------------------------------------------






Section 5.16    Environmental Investigations.
(a)During the period commencing on the date hereof and ending on the date
immediately preceding the Closing Date, Purchasers will conduct at their own
cost, Phase II environmental investigations at the Subject Companies' facilities
identified on Annex B. Purchasers shall deliver to Sellers a proposed work
schedule for all facilities and a proposed scope of work for each facility.
Purchasers and Sellers shall use their respective commercially reasonable
efforts to promptly agree upon the schedule and scope of work at each facility.
Purchasers shall use their commercially reasonable efforts to complete such
investigations on or before February 28, 2013. Sellers shall use their
commercially reasonable efforts to assist Purchasers in completing such
investigations on or before February 28, 2013.
(b)Purchasers and their Representatives shall have the right to take soil,
sediment and groundwater samples, and take other investigative measures,
including the installation of groundwater monitoring wells, at such facilities.
The investigations shall be performed in a safe and workmanlike manner, pursuant
to generally accepted standards, practices and procedures for the performance of
similar activities in the industry. Purchasers or their Representatives will
obtain all Permits required by applicable Laws and will otherwise comply with
all applicable Laws in the performance of the investigations. At Purchasers'
request, Sellers shall use commercially reasonable efforts to assist Purchasers
in their efforts to obtain such Permits. Purchasers and their Representatives
will use commercially reasonable efforts to ensure that the investigation
activities do not unreasonably interfere with the Subject Companies' operations
at such facilities.
(c)Sellers shall, and shall cause the Subject Companies to, (i) grant reasonable
access to such facilities to conduct the investigation activities described in
this Section 5.16; (ii) provide commercially reasonable cooperation to
Purchasers and their Representatives in the performance of such investigation
activities, and (iii) inform Purchasers and their Representatives of the
location of all underground utilities and structures, including, but not limited
to, cables, water lines, gas lines, electrical lines, storage tanks, piping and
sewers, and any other underground obstructions.
(d)At Sellers' request, Purchasers shall provide Sellers with a copy of any
final data prepared by Purchasers' Representatives with respect to the
investigations described in this Section 5.16.
(e)Purchasers shall promptly notify Sellers of any Environmental Matter
discovered during the investigation activities that requires, or is reasonably
likely to require, the Subject Company to notify or disclose the Environmental
Matter to a Governmental Entity. If, in the opinion of Sellers' or the Subject
Company's legal counsel, such Environmental Matter is required to be noticed or
disclosed to a Governmental Entity, Sellers shall, or cause the Subject Company
to, promptly notify or disclose such Environmental Matter to the appropriate
Governmental Entity in accordance with applicable Law.









47



--------------------------------------------------------------------------------






(f)Upon completion of the investigation activities contemplated in this Section
5.16, if the aggregate maximum potential Environmental Liabilities, in the
opinion of Primary Purchaser provided on a basis consistent with normal industry
practice and standards in the environmental consulting industry in the market in
which the relevant Subject Company's facility is located, exceeds $27.0 million,
then the Indemnification Escrow Amount shall be increased by an amount equal to
the amount by which the aggregate maximum potential Environmental Liabilities
exceeds $27.0 million.


Article VI
CONDITIONS PRECEDENT


Section 6.1    Conditions to the Obligations of Each Party. The consummation of
the transactions contemplated hereby are subject to the satisfaction or waiver
in writing by the Primary Parties (on behalf of Sellers and Purchasers as
applicable), at or before the Closing Date, of each of the following conditions
precedent (condiciones suspensivas):
(i)no Governmental Entity shall have issued, enacted, entered, promulgated or
enforced any Law or Order restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement;
(ii)all consents, waivers and approvals from Governmental Entities, including
clearance by the Antitrust Authorities and authorization by the Foreign
Investment Authority, or third parties, if any, disclosed in Section 3.7 of the
Sellers Disclosure Letter shall have been obtained;
(iii)Purchasers, Sellers and the escrow agent shall have executed and delivered
a duly executed counterpart of the Escrow Agreement; and
(iv)the expiration or earlier termination of all waiting periods under
applicable Antitrust Laws relating to the consummation of the transactions
covered by this Agreement.


Section 6.2    Conditions to the Obligations of Purchasers. The obligations of
Purchasers to consummate the transactions contemplated hereby are subject to the
satisfaction or waiver by Primary Purchaser on behalf of Purchasers, on or prior
to the Closing Date, of the following further conditions precedent (condiciones
suspensivas):
(i)all of the agreements and covenants of Sellers to be performed prior to the
Closing pursuant to this Agreement shall have been duly performed in all
material respects;
(ii)the representations and warranties of Sellers contained in Article III shall
be true and correct as of the date of this Agreement and as of the Closing Date
as if made at and as of such time (other than those representations and
warranties made as of a specified date, which such

48



--------------------------------------------------------------------------------




representations and warranties shall be true and correct in all respects as of
such specified date); provided, however, that for purposes of determining the
satisfaction of the condition set forth in this Section 6.2(ii), such
representations and warranties (other than those representations and warranties
contained in Sections 3.1, 3.2(a), 3.3, 3.5 and 3.6) shall be deemed to be so
true and correct if the failure or failures of such representations and
warranties to be true and correct (such representations and warranties to be
read for this purpose without reference to any qualification set forth therein
relating to “materiality” or “Material Adverse Effect”) do not constitute,
individually or in the aggregate, a Material Adverse Effect;
(iii)Sellers shall have delivered or caused to be delivered to Primary Purchaser
the items set forth in Section 2.4(b);
(iv)there shall not have occurred after the date of this Agreement any event or
development with relation to Sellers or the Subject Companies that, individually
or in the aggregate, has had, or would reasonably be expected to have, a
Material Adverse Effect;
(v)Purchasers shall have completed the environmental investigations described in
Section 5.16; and
(vi)Sellers shall have caused the Subject Companies to obtain the Permits set
forth in Section 6.2(vi) of the Sellers Disclosure Letter or any other evidence,
satisfactory to Purchasers in their sole discretion, demonstrating such Permits
are not required pursuant to applicable Law.
Section 6.3    Conditions to the Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated hereby are subject to the
satisfaction or waiver by Sellers, on or prior to the Closing Date, of the
following further conditions precedent (condiciones suspensivas):
(i)all of the agreements and covenants of Purchasers to be performed prior to
the Closing pursuant to this Agreement shall have been duly performed in all
material respects;
(ii)the representations and warranties of Purchasers contained in Article IV
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date as if made at and as of such time (other
than those representations and warranties made as of a specified date, which
such representations and warranties shall be true and correct in all material
respects as of such specified date); and
(iii)Purchasers shall have delivered or caused to be delivered to Primary Seller
the items set forth in Section 2.4(c).
Section 6.4    Frustration of Closing Conditions. None of Purchasers or Sellers
may rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such Party's failure to comply with its
obligations hereunder, to act in good faith or such Party's failure to use its
commercially reasonable efforts to cause the Closing to occur, as required by
Section 5.5.









49



--------------------------------------------------------------------------------






Article VII
TERMINATION AND ABANDONMENT


Section 7.1    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned, at any time prior to the
Closing:
(i)by mutual written consent of the Parties;
(ii)by either Sellers or Purchasers, if:
(A)any court or other Governmental Entity shall have issued, enacted, entered,
promulgated or enforced any Law or Order (that is final and non-appealable and
that has not been vacated, withdrawn or overturned) restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; provided,
that the Party seeking to terminate pursuant to this Section 7.1(ii) shall have
complied with their obligations, if any, under Section 5.5; or
(B)the Closing Date shall not have occurred on or prior to June 30, 2013 (the
“End Date”); provided, that neither Party may terminate this Agreement pursuant
to this Section 7.1(ii) if such Party is in material breach of this Agreement;
(iii)by Sellers, if:
(A)any of the representations and warranties of Purchasers contained in Article
IV shall fail to be true and correct, or
(B)there shall be a breach by Purchasers of any covenant or agreement of
Purchasers in this Agreement,
that, in the case of either clause (A) or (B) above, (1) would result in the
failure of a condition set forth in Section 6.3(i) or (ii) and (2) which is not
curable or, if curable, is not cured upon the occurrence of the earlier of (x)
the thirtieth (30th) day after written notice thereof is given by Sellers to
Purchasers and (y) the day that is five (5) Business Days prior to the End Date;
provided, that Sellers may not terminate this Agreement pursuant to this Section
7.1(iii) if Sellers are in material breach of this Agreement;
(iv)by Purchasers, if:
(A)any of the representations and warranties of Sellers contained in Article III
shall fail to be true and correct, or
(B)there shall be a breach by Sellers of any covenant or agreement of Sellers in
this Agreement,



50



--------------------------------------------------------------------------------






that, in the case of either clause (A) or (B) above, (1) would result in the
failure of a condition set forth in Section 6.2(i) or (ii) and (2) which is not
curable or, if curable, is not cured upon the occurrence of the earlier of (x)
the thirtieth (30th) day after written notice thereof is given by Purchasers to
Sellers and (y) the day that is five (5) Business Days prior to the End Date;
provided, that Purchasers may not terminate this Agreement pursuant to this
Section 7.1(iv) if Purchasers are in material breach of this Agreement; or
(v)by Purchasers if any event or development with relation to the Subject
Companies shall have occurred prior to the Closing Date that individually or in
the aggregate has resulted in a Material Adverse Effect;
(vi)by Purchasers, if the environmental investigations described in Section 5.16
are not completed due to causes directly attributable to Sellers or causes not
attributable to Purchasers, on or before February 28, 2013.
Section 7.2    Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 7.1 by Purchasers, on the one hand, or Sellers, on
the other hand, written notice thereof shall forthwith be given to the other
Parties specifying the provision hereof pursuant to which such termination is
made, and this Agreement shall, except as set forth below, be terminated and
have no effect and there shall be no liability hereunder on the part of Sellers,
Purchasers or the Subject Companies, except that Section 5.2, Section 7.1, this
Section 7.2 and Article X shall survive any termination of this Agreement.
Nothing in this Section 7.2 shall relieve any Party of liability for any willful
breach of this Agreement.


Article VIII
INDEMNIFICATION
Section 8.1    Survival of Representations and Warranties.
(a)The respective representations and warranties of Sellers, on the one hand,
and Purchasers, on the other hand, contained in this Agreement shall survive the
Closing until the date that is eighteen months after the Closing Date. Each
covenant and other agreement of Purchasers or Sellers hereunder shall survive in
accordance with its terms.
(b)No Person shall be liable for any claim for indemnification under Article
VIII unless a Claim Certificate is delivered by the Person seeking
indemnification to the Person from whom indemnification is sought prior to the
expiration of the applicable survival period, in which case the representation,
warranty, covenant or agreement which is the subject of such claim shall
survive, to the extent of the claims described in such Claim Certificate only,
until such claim is resolved, whether or not the amount of the Losses resulting
from such breach has been finally determined at the time the notice is given.
Section 8.2    Indemnification by Sellers. Subject to the other provisions of
this Article VIII, from and after the Closing Date, Sellers agree to jointly
indemnify and hold harmless Purchasers, the Subject Companies and each of their
respective Representatives, subsidiaries, direct and indirect parent companies,
shareholders, partners, members, managers, officers and directors (the
“Purchaser Indemnitees”) for any

51



--------------------------------------------------------------------------------




Losses suffered, incurred or paid, directly or indirectly, by them as a result
of, or arising out of or related to: (i) any failure of any representation or
warranty made by Sellers in Article III or in any schedule, exhibit, certificate
or disclosure letter delivered pursuant to this Agreement to be true and correct
on and as of the date of this Agreement or Closing Date as if made on such date
(other than those made on a specified date, which shall be true and correct as
of such specified date); (ii) any breach of any covenant or agreement by any of
the Sellers contained in this Agreement; (iii) Environmental Liabilities; (iv)
Taxes of any Subject Company that relate to periods prior to the Closing Date;
(v) any Company Transaction Expenses not paid by Sellers; (vi) any failure to
pay the Purchase Price Adjustment to Purchaser pursuant to Section 2.3(f)(ii);
(vii) any withdrawal Liability related to a U.S. Multiemployer Plan incurred
within twenty-four (24) months after the Closing by any of the Subject
Companies; (viii) any Liability relating to the failure of a Subject Company to
hold any Permit set forth in Section 6.2(vi) of the Sellers Disclosure Letter,
including any Liability incurred in obtaining such Permits; and (ix) any fraud
and/or any intentional omission or intentional misrepresentation with respect to
any representation or warranty made by Sellers in Article III or in any
schedule, exhibit, certificate or disclosure letter delivered pursuant to this
Agreement. The indemnification obligations set forth in Section 8.2(iii) shall
survive the Closing and terminate on the date that is five years after the
Closing Date. The indemnification obligations set forth in Section 8.2 (iv)
shall survive the Closing and terminate on the 90th day following the date that
the applicable statute of limitations for any such Taxes expires.
Section 8.3    Indemnification by Purchasers. Subject to the limitations set
forth in this Article VIII, from and after the Closing Date, Purchasers agree to
and shall jointly indemnify and hold harmless Sellers and their respective
Representatives, subsidiaries, direct and indirect parent companies,
shareholders, partners, members, managers, officers and directors (the “Seller
Indemnitees”) for any Losses suffered, incurred or paid, directly or indirectly,
by them as a result of, arising out of, or related to: (i) any failure of any
representation or warranty made by Purchasers in Article IV or in any schedule,
exhibit or certificate delivered pursuant to this Agreement to be true and
correct on and as of the date of this Agreement or Closing Date as if made on
such date (other than those made on a specified date, which shall be true and
correct in all material respects as of such specified date); (ii) any breach of
any covenant or agreement by any of the Purchasers contained in this Agreement;
and (iii) any failure to pay the Purchase Price Adjustment to Sellers pursuant
to Section 2.3(f)(i).
Section 8.4    Limitation on Indemnification.
(a)Notwithstanding anything to the contrary contained in this Agreement, (i)
Sellers shall not be liable for any claim for indemnification pursuant to
Section 8.2(i) unless and until the aggregate amount of Losses which may be
recovered from Sellers equals or exceeds $2,000,000 (the “Deductible”), in which
case Purchasers shall be entitled to recover the aggregate amount of all Losses;
and (ii) the maximum aggregate amount of indemnifiable Losses which may be
recovered for indemnification pursuant to Section 8.2(i), Section 8.2(iii),
Section 8.2(iv) and Section 8.2(vii) shall be an amount equal to the then
outstanding balance of the Indemnification Escrow Amount.
(b)Notwithstanding anything herein to the contrary (i) the limitations set forth
in Section 8.1 and Section 8.4 shall not apply to Losses incurred by any
Purchaser Indemnitee in connection with or arising from any breach of any
representation or warranty of Sellers in Section 3.2(a), Section 3.3, Section
3.5, Section 3.6, and Section 3.21; and (ii) in no event shall any Indemnified
Party be entitled to double recovery under this Agreement.



52



--------------------------------------------------------------------------------






(c)For purposes of determining whether there has been an inaccuracy in,
misrepresentation of or breach of, any representation or warranty contained in
this Agreement (other than those representations and warranties contained in
Section 3.8(a) and Section 3.8(d)), and for purposes of calculating any Losses
resulting therefrom, the terms “material”, “materiality”, “Material Adverse
Effect” or similar qualifications contained in such representations and
warranties shall be disregarded.
Section 8.5    Losses Net of Insurance, etc.
(a)The amount of any Loss for which indemnification is provided under Section
8.2 or Section 8.3 shall be, without duplication, net of (i) any amount for
which a reserve or accrual is included in the Closing Working Capital as finally
determined pursuant to Section 2.3; (ii) any amounts recovered by the
Indemnified Party pursuant to any indemnification by or indemnification
agreement with any third party; or (iii) any insurance proceeds or other cash
receipts or sources of reimbursement received as an offset against such Loss
(each source of recovery referred to in clauses (ii) and (iii), a “Collateral
Source”). Indemnification under this Article VIII shall not be available unless
the Indemnified Party uses commercially reasonable efforts (litigation
excepted), to seek recovery from all Collateral Sources. The Indemnifying Party
may require an Indemnified Party to assign the rights to seek recovery pursuant
to the preceding sentence to the extent such assignment is permitted by the
relevant insurance policy; provided, however, that the Indemnifying Party will
then be responsible for pursuing such claim at its own expense. If the amount to
be netted hereunder in connection with a Collateral Source from any payment
required under Section 8.2 or Section 8.3 is received after payment by the
Indemnifying Party of any amount otherwise required to be paid to an Indemnified
Party to this Article VIII, the Indemnified Party shall repay to the
Indemnifying Party, promptly after such determination, any amount that the
Indemnifying Party would not have had to pay pursuant to this Article VIII had
such receipt been made at the time of such payment (or in the case where the
Indemnified Party is a Purchaser Indemnitee, the Indemnified Party shall
promptly deposit such amount with the escrow agent pursuant to the Escrow
Agreement, such amount to be held pursuant to the terms of this Agreement and
the Escrow Agreement and shall become part of the Indemnification Escrow Fund
thereunder).
(b)Notwithstanding anything to the contrary contained in this Agreement, Sellers
shall not be liable for any Losses that result from, arise out of, or relate to
breaches of the representations and warranties contained in Section 3.20 or the
indemnification obligation contained in Section 8.2(iii) to the extent such
Losses result from, arise out of, or relate to:
(i)any change in any Environmental Law on or after the Closing Date;
(ii)any voluntary disclosure to any Governmental Entity on or after the Closing
Date by or on behalf of the Purchaser Indemnitees;









53



--------------------------------------------------------------------------------






(iii)any investigation actions for purposes of risk assessment, corrective,
removal or remedial actions or other measures taken in response to or to
correct, remedy or bring into compliance any environmental conditions involving
or relating to a Subject Company (“Corrective Actions”), that exceed the minimum
Corrective Actions reasonably necessary to comply with any Environmental Law in
effect as of the Closing Date or that are substantially more costly than the
most cost-effective means that are reasonably necessary to achieve compliance
with any Environmental Law in effect as of the Closing Date (including the use
of reasonable and customary deed restrictions or other reasonable and customary
regulatory controls where applicable).
(c)Notwithstanding anything to the contrary contained in this Agreement, with
respect to any indemnification claim made for a breach of the representations
and warranties provided in Section 3.20 or the indemnification obligation
provided in Section 8.2(iii), Purchasers shall conduct and control any
Corrective Actions required to satisfy the indemnification obligations
thereunder.
(d)Purchasers acknowledge that their and the Purchasers Indemnitees' sole and
exclusive remedy against Sellers, their Affiliates or any of their officers,
directors, employees, agents or partners (“Seller-Related Persons”) for any
Losses relating to Environmental Liabilities is under Section 8.2 (as limited by
this Section 8.5) of this Agreement. In furtherance of the foregoing, from and
after the Closing Date, except for any Losses for which Seller is obligated to
indemnify Purchaser Indemnitees pursuant to Section 8.2 (as limited by this
Section 8.5) (i) the Purchasers hereby release, on their own behalf (and agree
that their Affiliates, successors and assigns, officers, directors, employees,
agents or partners rights hereunder shall be accordingly limited), to the
fullest extent permitted under applicable Law, all Seller-Related Persons from
any Environmental Liabilities incurred by the Purchaser Indemnitees; and (ii)
the Purchasers hereby waive, on their own behalf (and agree that their
Affiliates, successors and assigns, officers, directors, employees, agents and
partners rights hereunder shall be accordingly limited), to the fullest extent
permitted under applicable Law, any claim or remedy for Environmental
Liabilities against any Seller-Related Person now or hereafter available under
any applicable Environmental Law, including the Comprehensive Environmental
Response, Compensation, and Liability Act or similar international, foreign,
federal, or regional Law, whether or not in existence on the date hereof.
(e)With respect to the Golden Parachute Obligations, Sellers shall be obligated
to bear the cost of any payments made pursuant to the Golden Parachute
Obligations by the corresponding Subject Company to any of the Recipients. For
such purposes, Primary Purchaser shall notify Primary Seller in writing,
certified by an officer of Primary Purchaser, of the termination of the labor
relationship with the Recipient and the payment of the corresponding Golden
Parachute Obligation with respect to such Recipient, and the Primary Parties,
shall promptly upon receipt of such notice, instruct the escrow agent to
release, in favor of the corresponding Subject Company, the amount corresponding
to the relevant Golden Parachute Obligation from the Golden Parachute Escrow
Amount. Within three (3) Business Days following on the date that is two (2)
years after the Closing Date, the Primary Parties shall cause the escrow agent
to release any remaining balance in the Golden Parachute Escrow Amount to
Primary Seller on behalf of Sellers. The Parties hereby agree that if any Golden
Parachute Obligation is paid with funds of the Golden Parachute Escrow Amount,
neither Purchasers nor any of their Affiliates (including, after the Closing
Date, the Subject Companies) will enter into any labor relationship with the
corresponding Recipient for a period of twelve (12) months commencing on the
date in which the Golden Parachute Obligation was paid to the Recipient;
provided, however, that in no event shall this provision prohibit or limit in
any way the hiring of such Recipient as part of an acquisition, merger,
consolidation or similar transaction in which such Recipient becomes an employee
of Purchasers or their Affiliates.

54



--------------------------------------------------------------------------------






Section 8.6    Indemnification Procedure.
(a)Any Person entitled to indemnification pursuant to Section 8.2 or Section
8.3, including, any claim by a Person described in Section 8.7 (an “Indemnified
Party”), which might give rise to indemnification hereunder, shall deliver to
the Party from which indemnification is sought (the “Indemnifying Party”) a
certificate (a “Claim Certificate”), which Claim Certificate shall:
(i)state that the Indemnified Party will incur liability for, or has otherwise
suffered, as the case may be, Losses for which such Indemnified Party believes
it is entitled to indemnification pursuant to this Agreement; and
(ii)to the extent known by the Indemnified Party specify in reasonable detail
each individual item of Loss included in the amount so stated, the date such
item should be paid, the basis for any anticipated Losses; provided, however,
that in no event shall any Indemnified Parties failure to so specify limit its
rights to indemnification hereunder.
(b)In the event that the Indemnifying Party shall object to the indemnification
of an Indemnified Party in respect of any claim or claims specified in any Claim
Certificate (other than a Third Party Claim, which is addressed in Section 8.7),
the Indemnifying Party shall, within thirty (30) days after receipt by the
Indemnifying Party of such Claim Certificate, deliver to the Indemnified Party a
notice to such effect, specifying in reasonable detail the basis for such
objection. In this case, the Indemnified Party shall be permitted to submit such
dispute to arbitration as set forth in Section 10.9.
(c)Claims for Losses specified in any Claim Certificate to which an Indemnifying
Party shall not object in writing within thirty (30) days of receipt of such
Claim Certificate (other than a Third Party Claim, which is addressed in Section
8.7) and claims for Losses the validity and amount of which have been finally
determined in accordance with this Agreement hereof or shall have been settled
as described in Section 8.7, are hereinafter referred to, collectively, as
“Agreed Claims”. Within ten (10) Business Days of the determination of the
amount of any Agreed Claim, if the Indemnified Party is (i) any Seller
Indemnitee, Primary Purchaser shall pay to the Indemnified Party an amount equal
to the Agreed Claim by wire transfer in immediately available funds to the bank
account or accounts designated by the Indemnified Party in a notice to the
Indemnifying Party not less than two (2) Business Days prior to such payment, or
(ii) any Purchaser Indemnitee, (A) the Primary Parties shall execute and deliver
to the escrow agent in terms of the Escrow Agreement a joint written instruction
instructing the escrow agent to pay to the Indemnified Party an amount equal to
the Agreed Claim by wire transfer in immediately available funds to the bank
account or accounts designated by Primary Purchaser in such joint written
instruction and (B) to the extent the amount of the Agreed Claims exceeds the
then-remaining Indemnification Escrow Amount and such excess may be attributable
to any of Sellers Indemnification obligations other than pursuant to Section
8.2(i), then the Primary Seller on behalf of Sellers shall pay to the
Indemnified Party an amount equal to such excess amount by wire transfer in
immediately available funds to the bank account or accounts designated by
Primary Purchaser.





55



--------------------------------------------------------------------------------






Section 8.7    Third-Party Claims.
(a)If a claim by a third party is made against any Indemnified Party (a “Third
Party Claim”), and if such Indemnified Party intends to seek indemnity with
respect thereto under this Article VIII, such Indemnified Party shall promptly
notify the Indemnifying Party of such Third Party Claim; provided, that the
failure to so notify shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent that the Indemnifying Party is actually and
materially prejudiced thereby. The Indemnifying Party shall have three (3)
Business Days after receipt of such notice to assume the conduct and control,
through counsel reasonably acceptable to the Indemnified Party at the expense of
the Indemnifying Party, of the settlement or defense of such Third Party Claim;
provided, that the Indemnifying Party shall permit the Indemnified Party to
participate in such settlement or defense through counsel chosen by such
Indemnified Party; provided, that the fees and expenses of such counsel shall be
borne by such Indemnified Party, and provided, further, that the Indemnifying
Party shall not be entitled to assume control of such defense and shall pay the
fees and expenses of counsel retained by the Indemnified Party if (i) such Third
Party Claim for indemnification relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation against
Purchasers; (ii) such Third Party Claim seeks an attachment (embargo) or other
non-monetary relief against the Indemnified Party; (iii) the Indemnifying Party,
in the reasonable judgment of the Indemnified Party, failed or is failing to
vigorously prosecute or defend such Third Party Claim; (iv) no conflict of
interest arises that prohibits, in the reasonable judgment of the Indemnified
Party, a single counsel from representing both the Indemnifying Party and
Indemnified Party in connection with the defense of such Third Party Claim; (v)
the defense of such Third Party Claim by the Indemnifying Party will, in the
reasonable judgment of the Indemnified Party, have a material adverse effect on
the Indemnified Party or any business thereof; or (vi) the Indemnifying Party
does not have sufficient financial resources, in the reasonable judgment of the
Indemnified Party, to satisfy the amount of any adverse monetary judgment that
is reasonably likely to result.
(b)If the Indemnifying Party has assumed the defense of a Third Party Claim in
accordance with Section 8.7(a), the Indemnified Party shall have the right to
employ separate counsel in any such action or claim and to participate in the
defense of such Third Party Claim, but the fees and expenses of such counsel
shall not be at the expense of the Indemnifying Party. So long as the
Indemnifying Party assumes the defense of a Third Party Claim, neither the
Indemnified Party nor the Indemnifying Party (except as provided in Section
8.7(d)) shall admit any liability with respect to, or settle, compromise or
discharge, such Third Party Claim without the other party's prior written
consent (which consent shall not be unreasonably withheld, delayed or
conditioned). Notwithstanding the preceding sentence, the Indemnified Party
shall have the right, in its sole discretion, to pay or settle any such Third
Party Claim at its own expense, provided that, in such event, the Indemnified
Party shall waive any rights to indemnity hereunder in respect of the matter so
settled without the Indemnifying Party's consent.











56



--------------------------------------------------------------------------------






(c)If the Indemnifying Party does not notify the Indemnified Party within three
(3) Business Days after the receipt of the Indemnified Party's notice of a Third
Party Claim of indemnity hereunder that it elects to undertake the defense
thereof, the Indemnified Party shall have the right to contest, settle or
compromise the Third Party Claim but shall not thereby waive any right to
indemnity therefor pursuant to this Agreement.
(d)The Indemnifying Party shall not, except with the consent of the Indemnified
Party (which consent shall not be unreasonably withheld, delayed or
conditioned), enter into any settlement unless such settlement (i) is entirely
indemnifiable by the Indemnifying Party pursuant to this Article VIII; (ii)
includes as an unconditional term thereof the giving by the Person or Persons
asserting such Third Party Claim to all Indemnified Parties of an unconditional
release from all liability with respect to such Third Party Claim or consent to
entry of any judgment; and (iii) does not impose any injunctive relief or other
restrictions of any kind or nature on any Indemnified Party.
(e)The Indemnified Party shall make available records relating to such Third
Party Claim and shall furnish, at the Indemnifying Party's expense to the
Indemnifying Party and/or its counsel, such employees of the Indemnified Party
as may be reasonably necessary for the preparation of the defense of any such
Third Party Claim or for testimony as witnesses in any proceeding relating to
such Third Party Claim.
Section 8.8    Sole Remedy/Waiver. The Parties hereto acknowledge and agree that
(i) in the event that the Closing occurs, the remedies provided for in this
Agreement shall be the Parties' sole and exclusive remedy for any breach of the
representations and warranties or covenants contained in this Agreement (except
with respect to any fraud and/or any intentional omission or intentional
misrepresentation with respect to any representation or warranty made by Sellers
in Article III or in any schedule, exhibit, certificate or disclosure letter
delivered pursuant to this Agreement); and (ii) Purchasers' sole source of
recourse from Sellers for any Losses indemnifiable pursuant to Section 8.2(i),
Section 8.2(iii), Section 8.2(iv), and Section 8.5(e) shall be payment from the
Indemnification Escrow Fund.
Section 8.9    Release of the Indemnification Escrow Amount. The Indemnification
Escrow Amount will be released from time to time in accordance with this Section
8.9:
(a)on the eighteen month anniversary of the Closing Date, Purchasers and Sellers
shall jointly instruct the escrow agent to disburse from the Indemnification
Escrow Amount to Sellers the funds that, as of such date, represent the
then-remaining amount of the Indemnification Escrow Amount, if any, in excess of
the sum of (i) $77 million plus, (ii) any additional amount by which the
Indemnification Escrow Amount was increased pursuant to Section 5.16(f) (such
excess amount, the “Release Amount”), with such Release Amount to be reduced by
(A) the amount, if any, which Sellers and Purchasers have instructed the escrow
agent to disburse funds from the Indemnification Escrow Amount but which have
not actually been disbursed as of such date, and (B) the amount of any claim
submitted by any Purchaser Indemnitee prior to such date, in accordance with
this Article VIII that remains pending as of such date;





57



--------------------------------------------------------------------------------






(b)on the fifth anniversary of the Closing Date, Purchasers and Sellers shall
jointly instruct the escrow agent to disburse from the Indemnification Escrow
Amount to Sellers the funds that, as of such date, represent the then-remaining
amount of the Indemnification Escrow Amount, if any, in excess of $25 million,
with such excess amount to be reduced by (A) the amount, if any, which Sellers
and Purchasers have instructed the escrow agent to disburse funds from the
Indemnification Escrow Amount but which have not actually been disbursed as of
such date and, (B) the amount of any claim submitted by any Purchaser Indemnitee
prior to such date, in accordance with this Article VIII that remains pending as
of such date; and
(c)on the 90th day after the seventh anniversary of the Closing Date, Purchasers
and Sellers shall jointly instruct the escrow agent to disburse from the Escrow
Amount to each Seller its respective share of the then-remaining Escrow Amount,
with such Escrow Amount to be reduced by (A) the amount, if any, which Sellers
and Purchasers have instructed the escrow agent to disburse funds from the
Indemnification Escrow Amount but which have not actually been disbursed as of
such date, and (B) the amount of any claim submitted by any Purchaser Indemnitee
prior to such date in accordance with this Article VIII that remains pending as
of such date.


Article IX
TAX MATTERS


Section 9.1    Section 338 Election. Purchaser shall retain the right of making
an irrevocable election under §338(g) of the Code and the regulations
promulgated thereunder in connection with the purchase and sale of the Shares of
the Subject Companies hereunder (“Section 338(g) Election”). The terms,
conditions and procedures relating to the Section 338(g) Election, if made,
shall be in accordance with the following:
(a)If Purchasers make a Section 338(g) Election for any or all of the Subject
Companies, then Purchasers shall indemnify and hold harmless, and reimburse the
Sellers for any incremental Taxes (including any interest, penalties and or
other statutory additions to Tax) that may be incurred by the Sellers by reason
of the Section 338(g) Election being made which computation shall be based upon
the difference between:
(i)the after-Tax proceeds that the Sellers would have realized after payment of
all federal, state and local Taxes attributable to their sale of stock of the
Company to Purchaser in a transaction in which no Section 338(g) Election had
been made; and
(ii)the actual after-Tax proceeds realized after payment of all federal, state
and local Taxes attributable to their sale of stock of the Company to Purchaser
(taking into account, without limitation, the additional Tax liability resulting
from and/or attributable to, the Section 338(g) Election, and including Tax
liability resulting from the reimbursement hereunder).
(b)The intent of this Section is to provide the same after-Tax proceeds to
Sellers if Purchasers make a Section 338(g) Election with respect to the Subject
Companies as would be realized by Sellers if no Section 338(g) Election had been
made, and shall be interpreted in accordance with such intent. The adjustment
resulting from this Section is generally referred to herein as the “338 Tax
Adjustment”.

58



--------------------------------------------------------------------------------






(c)The Parties agree that the Purchase Price and the liabilities of the Subject
Companies (plus other relevant items) will be allocated to the assets of the
Subject Companies for all purposes (including Tax and financial accounting
purposes) in a manner consistent with Code §338 and §1060 and the regulations
there under. Purchasers and the Subject Companies shall file all Tax Returns
(including amended returns and claims for refund) and information reports in a
manner consistent with such allocation.
(d)Sellers shall provide Purchasers with a schedule computing the amount of the
Tax resulting from the §338 election within 20 days after the Parties agree to
the allocation of the Purchase Price. In making such calculation, the highest
corporate federal and state tax rates to which Seller is subject shall be used
and any other items of income, deduction, gain, loss, or credits of Sellers
shall be ignored.
(e)Purchasers shall pay and/or reimburse the Sellers for all reasonable
professional and other fees and costs (including attorneys', accountants and
filing and similar fees) incurred by the Sellers by reason of or in any way
relating to the Section 338 Election being made (collectively, the “338 Costs”).
Within thirty (30) days of Seller's Representative providing with an itemization
of the 338 Costs, Primary Purchaser shall pay to the Sellers the amount of the
338 Costs.
Section 9.2    Tax Returns Due After the Closing Date.
(a)Full Year 2012 and Short Period 2013 Income Tax Returns. With respect to Tax
Returns for the Subject Companies for all periods ending on or prior to the
Closing Date which are due to be filed after the Closing Date, including the
Subject Companies' U.S. federal and state income and franchise Tax Returns, the
Mexican Income Tax return and the Canadian Income Tax Return for the 2012
accounting year (if not filed before the Closing Date) and applicable U.S.
federal and state income and franchise Tax Returns and Canadian Income Tax
Return for the period from January 1, 2013 to the Closing Date (the “Short
Period” with the federal and any related state income and franchise Tax Returns
for the Short Period being collectively referred to as the “Short Period
Return”), the Company shall engage an outside accounting firm to be selected by
the Primary Seller which firm shall prepare the Tax Returns of the Subject
Companies (at the Company's expense) in a manner consistent with prior period
practices and under the overall direction and control of the Primary Seller. At
least forty-five (45) days prior to filing such Tax Returns (but in the case of
the Short Period Returns no later than December 15, 2013), Primary Seller or
said accounting firm shall provide copies of such Tax Returns and complete
access to all information relied upon as support for such Tax Returns, including
to transfer pricing documentation, to Primary Purchaser for its review. Primary
Purchaser shall advise Primary Seller of any disagreement with items shown on
such Tax Returns within twenty (20) business days after Primary Purchaser's
receipt of such copies. If Primary Purchaser advises Primary Seller of its
disagreement with any items on such Tax Returns, Primary Purchaser and Primary
Seller shall cooperate to resolve any such disagreement. If Primary Purchaser
and Primary Seller are unable to resolve any such disagreement by the due date
of such Tax Returns, the disputed Tax Returns will be filed, as prepared, with
the appropriate Tax Authority on or before the due date and such disagreement
shall be referred to a nationally recognized independent accounting firm chosen
by and mutually acceptable to both Primary Purchaser and Primary Seller, which
firm shall decide the matter within thirty (30) days after it is submitted to
them. The fees of such accounting firm shall be paid by the Company. The
decision of such accounting firm shall be final and binding upon the Parties
absent fraud or gross negligence. In the event the decision of such accounting
firm includes filing an amended Tax Return, the Sellers shall be responsible for
filing all amended Tax Returns and Sellers shall be responsible for the payment,
if any, of any additional Tax (including penalties and interest thereon) due and
payable pursuant to such amended Tax Return, and Sellers shall be entitled to
any overpayment of Tax pursuant to such amended Tax Return. Once prepared,

59



--------------------------------------------------------------------------------






Primary Purchaser shall have an appropriate officer of the applicable Subject
Company sign such Tax Returns prepared pursuant to this Section 9.2 and shall
cause the applicable Subject Company to timely file such Tax Returns. Purchasers
shall not be responsible for the completeness and accuracy of any Tax Returns
filed pursuant to this Section 9.2. With respect to any Tax covered by this
Section 9.2 Sellers shall promptly pay to Purchasers (or be paid by Purchasers,
if a credit) the difference between what was accrued as a liability for said Tax
in the calculation of the Closing Working Capital and the actual liability shown
on the Tax Returns as filed.
(b)Straddle Period Taxes. In the case of any taxable period that includes (but
does not end on) the Closing Date (a “Straddle Period”):
(i)Property Taxes. Sellers shall be responsible for all real, personal and
intangible property Taxes (“Property Taxes”) allocated to the period on and
prior to the Closing Date, regardless of when such Property Taxes become due and
payable. Property Taxes allocated to the period on and prior to the Closing Date
shall be equal to the amount of such Property Taxes for the entire taxable
period multiplied by a fraction, the numerator of which is the number of days
that are in the taxable period on and prior to the Closing Date and the
denominator of which is the total number of days in the taxable period. The Tax
liability for any Property Taxes allocated to periods on and prior to the
Closing Date (but payable after the Closing Date) shall be paid by Sellers to
Purchasers on the Closing Date.
(ii)2013 Mexican Income Tax Return. Sellers shall be responsible for Mexican
income Tax allocated to the Straddle Period. The portion of the Mexican income
Tax allocated to the Straddle Period shall be equal to the amount of the entire
2013 Mexican income Tax liability multiplied by a fraction, the numerator of
which is the number of days during the Straddle Period that are in the period on
and prior to the Closing Date and the denominator of which is the number of days
in the Straddle Period. Sellers shall promptly pay to Purchasers (or be credited
by Purchasers) the difference between what was accrued as a liability for 2013
Mexican income Taxes in calculating the Closing Working Capital and Sellers'
allocated responsibility as calculated in this Section 9.2(b).
Primary Purchaser shall prepare (at Primary Purchaser's expense) the 2013
Mexican Income Tax Return. At least thirty (30) days prior to filing such Tax
Return, Primary Purchaser shall provide a copy of such Tax Return and complete
access to all information relied upon as support for such Tax Return, including
transfer pricing documentation, to Primary Seller for its review. Primary Seller
shall advise Purchaser of any disagreement with items shown on such Tax Return
within fifteen (15) business days after Primary Seller's receipt of such copy.
If Primary Seller advises Primary Purchaser of its disagreement with any items
on such Tax Return, Primary Purchaser and Primary Seller shall cooperate to
resolve any such disagreement. If Primary Purchaser and Primary Seller are
unable to resolve any such disagreement by the due date of such Tax Return, the
disputed Tax Return will be filed, as prepared, with the appropriate Tax
Authority on or before the due date and such disagreement shall be referred to a
firm recognized by the Instituto Mexicano de Contadores Públicos, A.C. chosen by
and mutually acceptable to both Primary Purchaser and Primary Seller, which firm
shall decide the matter within thirty (30) days after it is submitted to them.
The fees of such accounting firm shall be divided equally between the Purchasers
and Sellers. The decision of such accounting firm shall be final and binding
upon all Parties absent fraud or gross negligence.



60



--------------------------------------------------------------------------------






(c)Audit - Sales and Use Taxes. In the event that an audit relating to sales and
use Taxes of a Subject Company includes both pre‑Closing and post‑Closing
periods, Primary Seller and Primary Purchaser will use their respective
commercially reasonable efforts to direct the tax auditor to calculate any
pre‑Closing assessment based exclusively on pre‑Closing transactions and/or
statistical samples and any post‑Closing assessment based exclusively on
post‑Closing transactions and/or statistical samples. Notwithstanding Primary
Seller's and Primary Purchaser's efforts pursuant to the preceding sentence,
Sellers shall be liable for any assessment, Liability or other amounts
determined to be due with respect to periods or transactions on or prior to the
Closing Date and Purchasers shall be liable for any assessment, Liability or
other amounts determined to be due with respect to periods or transactions
following the Closing Date.
Section 9.3    Tax Refunds. Sellers shall be entitled to any refund of any Taxes
of any of the Subject Companies which relate to Tax periods or portions thereof
ending on or before the Closing Date to the extent that such refunds where not
reflected in the calculation of the Closing Working Capital. Purchasers shall
pay to Sellers any such refund (net of any Taxes of any Purchasers or any
Subject Company) within fifteen (15) days after the receipt thereof.
Notwithstanding anything to the contrary herein, Purchasers shall have no
obligation to reimburse Sellers for any Tax attributes, net operating losses or
the like.
Section 9.4    Cooperation on Tax Matters.
(a)The Purchasers, the Subject Companies and Sellers shall cooperate fully, as
and to the extent reasonably requested by the other Party, in connection with
the filing of Tax Returns pursuant to Section 9.2 and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other Party's request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Purchasers and Sellers each shall cause the Subject Companies: (i) to
retain all books and records with respect to Tax matters pertinent to the
Subject Companies and their subsidiaries relating to any taxable period
beginning before the Closing Date until the expiration of the applicable statute
of limitations (and, to the extent notified by Purchaser or Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii) to
give Purchasers and Sellers reasonable written notice prior to transferring,
destroying or discarding any such books and records and, to the extent requested
by Purchasers or Sellers, as the case may be, to allow any such requesting party
to take possession of such books and records.













61



--------------------------------------------------------------------------------






(b)Purchasers and Sellers further agree, upon request, to use their best efforts
to obtain any certificate or other document from any Governmental Entity or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby).
Purchasers and Sellers further agree, upon reasonable written request, to
provide the other Party with all information that either Party may be required
to report pursuant to any applicable Tax laws, including pursuant to §6043 or
§6043A of the Code or any regulations promulgated thereunder.
Section 9.5    Amended Returns and Retroactive Elections. Purchasers shall not,
and shall not cause or permit the Subject Companies or any of their Subsidiaries
to (i) amend any Tax Returns filed with respect to any tax year ending on or
before the Closing Date or with respect to any Straddle Period; or (ii) make any
Tax election that has retroactive effect to any such year or to any Straddle
Period, in each such case without the prior written consent of the Sellers,
which consent shall not be unreasonably withheld.
Section 9.6    Certain Transfer Taxes and Fees. All ministerial transfer,
documentary, sales, use, registration or other Taxes and all conveyance fees,
recording charges, other fees and charges (including penalties and interest)
incurred in connection with the consummation of the transactions set forth
herein shall be borne by the Purchasers; provided, however, that this Section
9.6 shall not apply to income Taxes, withholding Taxes or other similar Taxes.


Article X
MISCELLANEOUS


Section 10.1    Fees and Expenses. Except as set forth herein, all costs and
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses.
Section 10.2    Extension; Waiver. Subject to the express limitations herein and
subject to applicable Law, at any time prior to the Closing, the Parties, may
(i) extend the time for the performance of any of the obligations or other acts
of the other Party hereto, or the End Date; (ii) waive any inaccuracies in the
representations and warranties contained herein by the other Party or in any
document, certificate or writing delivered pursuant hereto by such other Party;
or (iii) waive compliance with any of the agreements or conditions contained
herein. Any agreement on the part of any Party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by or on
behalf of both Parties or such Party, as the case may be. No failure or delay on
the part of any Party hereto in the exercise of any right hereunder shall impair
such right or be construed as a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.





62



--------------------------------------------------------------------------------






Section 10.3    Notices.
(a)Except as otherwise provided herein, all notices, requests, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail to Primary Seller in case of any notices, requests, claims,
demands, waivers and other communication addressed to any of the Sellers, or to
Primary Purchaser in case of notices, requests, claims, demands, waivers and
other communications addressed to any of the Purchasers, as follows (or, in each
case, as otherwise notified by Primary Seller or Primary Purchaser) and shall be
effective and deemed to have been given when received if delivered by hand or
overnight courier service or certified or registered mail on any Business Day:
If to Sellers, to Primary Seller:
Blvd. Manuel Ávila Camacho No. 138
Col. Lomas de Chapultepec
11560, México, Distrito Federal
Attention: Mr. Marcos Achar Levy
email: marcos@comex.com.mx
if to Purchaser, to Primary Purchaser:
The Sherwin-Williams Company
101 Prospect Avenue
Cleveland, Ohio 44115
USA
Attention: Senior Vice President - Corporate Planning and Development
With a copy to:
The Sherwin-Williams Company
101 Prospect Avenue
Cleveland, Ohio 44115
USA
Attention: Senior Vice President, General Counsel and Secretary
(b)Notices sent by multiple means, each of which is in compliance with the
provisions of this Agreement will be deemed to have been received at the
earliest time provided for by this Agreement.
Section 10.4    Entire Agreement. This Agreement, together with the Exhibits,
Annexes, Schedules and the Sellers Disclosure Letter, contains the entire
understanding of the Parties hereto with respect to the subject matter contained
herein and supersedes all prior agreements and understandings, oral and written,
with respect thereto.


    

63



--------------------------------------------------------------------------------






Section 10.5    Binding Effect; Benefit; Assignment. This Agreement shall inure
to the benefit of and be binding upon the Parties. Except with respect to
Article VIII of this Agreement, which shall inure to the benefit of each
Purchaser Indemnitee and Seller Indemnitee, all of whom are intended as express
third-party beneficiaries thereof, no other Person not party to this Agreement
shall be entitled to the benefits of this Agreement. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the Parties without the prior written consent of the other Party.
Section 10.6    Amendment and Modification. This Agreement may not be amended
except by a written instrument executed by all Parties to this Agreement.
Section 10.7    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument. Signed counterparts
of this Agreement may be delivered by facsimile and by scanned .pdf image.
Section 10.8    Applicable Law. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN
THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE UNITED MEXICAN STATES, WITHOUT REGARD TO THE CONFLICT OF LAWS RULES
THEREOF.
Section 10.9    Arbitration.
(a)    Except with respect to any claim asserted with respect to Sections 5.2,
5.3, 5.4, 5.9, 5.12, 5.13 and 5.16. pursuant to Section 10.11, any dispute,
controversy or claim arising out of, relating to or in connection with this
Agreement, including any question regarding its existence, validity or
termination, or regarding a breach of this Agreement, shall be referred to and
settled by arbitration under and in accordance with the Rules of Arbitration of
the International Chamber of Commerce (the “ICC Rules”).
(b)    The arbitration proceeding will take place in Dallas, Texas, U.S., and
will be conducted in the English language. The arbitration panel will consist of
three (3) arbitrators appointed pursuant to the ICC Rules; provided, however,
that the Primary Parties shall have thirty (30) days from the confirmation of
the second arbitrator to agree upon the third arbitrator who shall act as
president. Failing such agreement, the third arbitrator shall be appointed by
the International Chamber of Commerce.
Section 10.10    Severability. If any term, provision, covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions
contained in this Agreement shall remain valid and binding and shall in no way
be affected, impaired or invalidated, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable term, provision, covenant or restriction or any portion thereof
had never been contained herein.
Section 10.11    Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement to be
performed after the Closing Date were not performed in accordance with their
specific terms or were otherwise breached or threatened to be breached and that
an award of money damages would be inadequate in such event. Accordingly, it is
acknowledged that the Parties shall be entitled to request an Order for specific
performance to prevent breaches of this Agreement and to

64



--------------------------------------------------------------------------------






enforce specifically the terms and provisions of this Agreement, in addition to
any other remedy to which they are entitled at law as a remedy for any such
breach or threatened breach. Each Party further agrees that neither the other
Party nor any other Person shall be required to obtain, furnish or post any bond
or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 10.11, and each Party hereto irrevocably
waives any right it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.
Section 10.12    Rules of Construction. The Parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and have participated jointly in the drafting of this Agreement and,
therefore, waive the application of any Law, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the Party drafting such agreement or document.
[Remainder of page intentionally left blank]



65



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Sellers and Purchasers execute this Agreement as of the date
first above written.
SELLERS


AVISEP, S.A. DE C.V.




By: /s/ Marcos Achar Levy    
Name: Marcos Achar Levy
Title: Attorney-in-fact




BEVISEP, S.A. DE C.V.




By: /s/ David Achar Contreras    
Name: David Achar Contreras
Title: Attorney-in-fact




PURCHASERS


The Sherwin-Williams Company


By: /s/ C.M. Connor    
Name: C.M. Connor
Title: Chairman and Chief Executive Officer




Sherwin-Williams (Caribbean) N.V.


By: /s/ C.M. Connor
Name: C.M. Connor
Title: Director















66

